

PURCHASE AND SALE AGREEMENT
TRINITY BAY, REDFISH REEF, FISHERS REEF, NORTH POINT BOLIVAR FIELDS
IN GALVESTON AND CHAMBERS COUNTIES, TEXAS





THIS AGREEMENT (the “Agreement”) is dated effective as of October 1, 2006, and
is made by and between Masters Resources, LLC, and Masters Oil & Gas, LLC, both
Texas limited liability companies having their respective principal places of
business at 9801 Westheimer, Suite 1070, Houston, Texas 77042 (collectively,
“Masters”), and Tekoil & Gas Corporation, a Delaware corporation having its
principal place of business at 5036 Dr. Phillips Blvd., Suite 232, Orlando,
Florida 32819 (“Buyer”).


The parties agree as follows:



1.
PURCHASE AND SALE




1.1
Purchase and Sale of Assets



Except for the property reserved by Masters under Section 1.2 of this Agreement,
at the Closing provided for in Article 8, below (the “Closing”), Masters will
sell and convey to Buyer, and Buyer will purchase and accept from Masters, all
of Masters' interest in the following (collectively the “Assets”):



(A)  
the oil, gas and mineral interests and other real property described on Exhibit
A (which is attached to and made a part of this Agreement);




(B)  
all oil and gas wells, salt water disposal wells, injection wells and other
wells and pits located on or attributable to the Property (collectively the
“Wells”), including the Wells described on Exhibit B;




(C)  
all equipment, including without limitation the workover rig, vehicles, crew
boats, work barges and vessels listed on Schedule 1.1 (C) which is attached to
and made a part of this Agreement, and all machinery, flowlines, roads,
gathering lines, pipelines, pole lines, appurtenances, materials, fixtures,
improvements and other personal property located on, used in the operation of or
relating to the production, treatment, sale or disposal of hydrocarbons, water
or associated substances produced from or attributable to the Property
(collectively the “Personal Property”); it should be noted that Schedule 1.1(C)
includes not only machinery and equipment located on the leases and the Wells
which is owned by Masters but also machinery and equipment which is not owned by
Masters but is being used by Masters pursuant to agreements between Masters and
the owners thereof, not all of which are necessarily in writing and not all of
which are assignable without notice to and/or the consent of the owner thereof.
With respect to the rented machinery and equipment that is located on the leases
and used in connection therewith, Masters shall assign the same to Buyer;
provided, however, that to the extent that any such assignment is in violation
of an agreement between Masters and the owner of the machinery and equipment,
Buyer will have to make its own arrangements with the owner of such machinery
and equipment.

 
1

--------------------------------------------------------------------------------


 

(D)  
all hydrocarbons, including natural gas, casinghead gas, drip gasoline, natural
gasoline, natural gas liquids, condensate products and crude oil, whether
gaseous or liquid, produced from or attributable to the Property or Wells on or
after the Effective Date, as defined in Section 1.3 of this Agreement
(collectively the “Hydrocarbons”);




(E)  
To the extent transferable at no cost or expense to Masters and not in violation
of a prior existing contractual limitation as provided in Section 1.2 (K),
below, copies (or originals if Masters does not wish to retain the originals of
such records) of all of Masters’ geological, geophysical or seismic prospect
maps, electric logs, survey maps, geological profiles, geophysical data
(including field tapes and all processed versions, synthetics, and all other
forms of expression of geophysical data), and geological and geophysical
interpretative data, to the extent that the foregoing relate to the Property and
are in Masters’ possession;




(F)  
all contracts, instruments and orders relating to the Property, Wells, Personal
Property and Hydrocarbons (collectively the “Contracts”), described on Exhibit C
(which is attached to and made a part of this Agreement);




(G)  
all files, records, information and materials relating to the Property, Wells,
Personal Property, Hydrocarbons and Contracts owned by or in the possession of
Masters which Masters is not prohibited from transferring to Buyer by law or
existing contractual relationship (collectively the “Records”).




1.2
Exclusions



Masters excepts and reserves from this Agreement and the transaction
contemplated by this Agreement the following (collectively the “Excluded
Assets”):



(A)  
The oil and gas properties more particularly described on the attached Schedule
1.2(A) which is attached to and made a part of this Agreement;




(B)  
all Personal Property owned by Masters Offshore, LLC, and its surface facilities
located in the vicinity of the Assets as depicted on the plat attached hereto as
Schedule 1.2(B) which is attached to and made a part of this Agreement;




(C)  
all of Masters’ reserve estimates, economic analyses, pricing forecasts, legal
opinions (other than those related to title to any of the Properties; see
Article 5, below) and other analyses relating to the Assets and all information
relating to the Assets which Masters considers confidential or protected by
attorney-client privilege;




(D)  
all rights and claims relating to the Assets, other than rights or claims in
connection with gas imbalances, arising, occurring or existing in favor of
Masters prior to the Effective Date, including all contract rights, claims,
penalties, receivables, revenues, recoupment rights, recovery rights, accounting
adjustments, mispayments, erroneous payments, property damage claims, insurance
claims, indemnity claims, bond claims and condemnation claims;

 
2

--------------------------------------------------------------------------------


 

(E)  
all corporate, financial and tax records of Masters; provided, however, that
upon request, Buyer will be entitled to receive copies of all financial and tax
records which directly relate to the Assets and which are necessary for Buyer’s
ownership, administration or operation of the Assets;




(F)  
all claims of Masters for refund of or loss carry forwards with respect to
production, windfall profit, severance, ad valorem, income, franchise and all
other taxes attributable to the Assets for all periods prior to the Effective
Date;




(G)  
all amounts due or payable to Masters as adjustments or refunds under any
contract affecting the Assets for all periods prior to the Effective Date;




(H)  
all amounts due or payable to Masters as adjustments to insurance premiums
related to the Assets for all periods prior to the Effective Date;




(I)  
all monies, proceeds, accruals, benefits, receipts, credits, income, revenues,
security or deposits attributable to the Assets prior to the Effective Date;




(J)  
all of Masters’ patents, trade secrets, copyrights, names, marks and logos;




(K)  
all computers, hardware, software and software licenses;




(L)  
all licensed raw or processed geophysical data and all interpretations of that
data which Masters is prohibited from transferring to Buyer by law or existing
contractual relationship; and




(M)  
the overriding royalties reserved by Masters as part of the consideration for
the sale contemplated in this Agreement, as set forth below, and all overriding
royalties held by individuals associated with Masters as of the Effective Date.




1.3
Effective Date



The transaction contemplated by this Agreement will be deemed to be effective on
October 1, 2006, at 12:00 a.m. Central Standard Time (the “Effective Date”).



1.4
Like-Kind Exchange



(A)
Masters may in its sole discretion dispose of the Assets, or any portion of the
Assets, through a transaction that is structured to qualify as a like-kind
exchange under Internal Revenue Code § 1031, as amended. Buyer will accommodate
Masters in effecting a qualifying like-kind exchange of the Assets. Masters may
assign its rights, but not its obligations, under this Agreement, in whole or in
part, to effectuate a like-kind exchange. In no event will any like-kind
exchange delay the Closing.

 
3

--------------------------------------------------------------------------------


 
(B)
Buyer may, in its sole discretion, at or prior to Closing, create a special
purpose entity to purchase all or any portions of the Assets. If Buyer elects to
so do, Buyer may assign this Agreement in whole or in part to such special
purpose entity, whereupon (1) the term “Buyer” as used in this Agreement shall
mean such special purpose entity with the same force and effect as if that
special purpose entity were named in, and a signatory to, this Agreement, and
(2) Tekoil & Gas, Inc. shall have no further liability or obligation under this
Agreement or any of the documents executed and delivered at Closing. In no event
will such assignment delay the Closing. Appropriate documents effecting such
assignment will be executed by Buyer, Masters and such special purpose entity at
or prior to Closing.




2.
PURCHASE PRICE




2.1
Purchase Price



The purchase price for the Assets will be Fifty Million Dollars ($50,000,000)
(the “Purchase Price”). The Purchase Price will be paid by Buyer as follows:



(A)  
on or before 5:00 p.m. Central Time on the fifth day following the signing of
this Agreement, Buyer will pay by Buyer’s check into an interest bearing account
(the “Escrow Account”) at Amegy Bank National Association in the names of
Masters and Buyer the sum of $1 million, as an earnest money deposit which is
non-refundable, except as expressly set forth in this Agreement (the “Deposit”),
which shall be distributed at the Closing or upon termination of this Agreement,
as further set forth herein (all accrued interest shall be paid to the recipient
of the Deposit, and to the extent that the Deposit is applied to the Purchase
Price, the accrued interest shall be deemed to reduce the balance of the
Purchase Price due at Closing); provided, however, (i) in the event the Deposit
is not timely paid, Masters may, at its option, exercised by written notice
delivered to Buyer on or before 12:00 noon on the next following business day
terminate this Agreement, whereupon neither party shall have any further
obligation to the other; and (ii) failure by Masters to timely deliver such
notice of termination shall be irrevocably deemed a decision by Masters to
extend the deadline for delivery of the Deposit for another three business days;




(B)  
at the Closing, Buyer will pay to Masters by wire transfer of the balance of the
Purchase Price, as the same may be adjusted under Sections 2.1 (A), 2.2 and 2.3
of this Agreement, subject to any post-closing adjustments; and




(C)  
the reservation in Masters (or the prior conveyance to its principals and
employees) of an aggregate overriding royalty of 6% of 100% of the production
from the leases and units sold to Buyer (the “ORRI”). The ORRI shall be
proportionately reduced to the extent that the working interest of Masters in
any lease burdened thereby to be conveyed to Buyer is less than 100% or the net
revenue interest to which Masters is entitled on any lease to be conveyed to
Buyer is less than 80%, i.e. if the working interest of Masters is 60%, not 100%
(and the net revenue interest is at least 80% to the 100% working interest),
then the ORRI in that lease shall be 60/100 of 6%, or 3.6%. If the net revenue
interest is less than 80% to the 100% working interest, then the ORRI shall be
reduced proportionately, i.e. if the net revenue interest 75%, then the ORRI
shall be reduced by 75/80 x 6%, or 5.625%. If the working interest is less than
100% and the net revenue interest is less than 80%, then the reduction of the
overriding royalty shall be implemented for both the working interest and the
net revenue interest. In addition, upon written notice by Buyer to the owner or
owners of the ORRI that they have received aggregate payments of $20,000,000 and
Buyer’s request for assignment thereof (subject to the right of Masters to audit
the payments aggregating the sum of $20,000,000), the owners of the ORRI shall
convey to Buyer an undivided 2% of 100% overriding royalty so that the owner or
owners of the ORRI shall thereafter be reduced to an ORRI entitled to an
aggregate of 4% of 100% of the production from the leases and units sold to
Buyer, and when the aggregate payments on the ORRI equal $30,000,000 (but not
$30 million in addition to the $20 million threshold for the initial reduction
of the ORRI; simply an additional $10 million after $20 million has been
reached), upon written notice thereof to the owner or owners of the ORRI (and
subject to the same right to audit in Masters), the owners of the ORRI shall
convey to Buyer an additional undivided 2% of 100% overriding royalty so that
the owner or owners of the ORRI shall thereafter be reduced to an aggregate 2%
of 100% ORRI, which shall remain constant thereafter. The Owners of the ORRI
shall be entitled, upon their written election, to be paid for their respective
shares of production from the lands burdened by the ORRI directly by the
purchaser of production. In addition, at the election of the owners of the ORRI,
they shall be entitled to take the ORRI share of production in kind and to
separately market the same; provided, however, to the extent that additional
facilities are required for the owners of the ORRI to take their share of
production in kind, the owners of the ORRI shall bear the cost and expense of
installing such facilities.

 
4

--------------------------------------------------------------------------------


 

2.2
Upward Adjustments to Purchase Price



The Purchase Price will be adjusted upward by the following:



(A)  
the value of all oil in storage or transport as of the Effective Date and not
previously sold by Masters that is produced from or attributable to the Property
or Wells. The value of the oil will be calculated using the contract price in
effect as of the Effective Date less applicable taxes and gravity adjustments;




(B)  
the amount of all capital expenditures and direct costs, including exploration,
production, development, operating, overhead, taxes and other direct costs,
relating to the Assets actually paid or incurred by Masters on or after the
Effective Date;

 
5

--------------------------------------------------------------------------------


 

(C)  
a prorated amount of all prepaid costs, including prepaid utility charges and
prepaid ad valorem, property, production, severance and other taxes, relating to
the Assets paid or incurred by Masters prior to the Effective Date but
attributable to periods on or after the Effective Date;




(D)  
the value of the underproduction of all gas attributable to the Assets as of the
Effective Date. The value of the gas will be calculated using $5.00 per MCF,
less applicable royalties and taxes; and




(E)  
any other amount agreed upon by Masters and Buyer in writing.




2.3
Downward Adjustments of Purchase Price



The Purchase Price will be adjusted downward by the following:



(A)  
the Deposit received by Masters;




(B)  
the proceeds received by Masters on or after the Effective Date which relate to
the Assets and are attributable to periods of time from and after the Effective
Date;




(C)  
a prorated amount of any unpaid taxes, including ad valorem, property,
production, severance or other tax, relating to the Assets that are attributable
to periods of time prior to the Effective Date. If the tax has not yet been
assessed, the amount will be based on the taxes and assessments for the
preceding tax year;




(D)  
an amount equal to the sum of all Title Defect adjustments and Environmental
Defect adjustments under Sections 5.6 and 6.7 of this Agreement;




(E)  
the value of the overproduction of all gas attributable to the Assets as of the
Effective Date. The value of the gas will be calculated using $5.00 per MCF,
less applicable royalties and taxes;




(F)  
an amount equal to all proceeds in or attributable to suspense accounts, other
than amounts held by Masters as being less than the minimum royalty amount to be
paid which Masters will pay prior to the Closing, relating to the Assets and
held by Masters; and




(G)  
any other amount set out in this Agreement or as agreed upon by Masters and
Buyer in writing.




2.4
Allocation of Purchase Price



The Purchase Price will be allocated to the Assets as described in Exhibit D
(attached and incorporated into this Agreement). The portion of the Purchase
Price allocated to each Asset in Exhibit D will be referred to in this Agreement
as the “Allocated Value”.
 
6

--------------------------------------------------------------------------------


 

2.5
Wire Transfer



All amounts to be paid to Masters under this Agreement will be paid by wire
transfer to:


Amegy Bank National Association
ABA No. 113011258
Masters Resources LLC
Account No. XXXXXXXX



3.
REPRESENTATIONS AND WARRANTIES




3.1
Masters’ Representations and Warranties



Masters represents and warrants that the following are true and correct on the
date of the signing of this Agreement and will be true and correct at the
Closing:



(A)  
Masters:




(i)  
is a limited liability company organized, validly existing and in good standing
under the laws of the State of Texas;




(ii)  
is qualified to transact business in each jurisdiction where the nature and
extent of its business and properties require qualification in order to perform
its obligations under this Agreement; and




(iii)  
possesses all of the required power and authority to conduct its business, sign
and deliver this Agreement and comply with the provisions of this Agreement;




(B)  
this Agreement and the transaction contemplated by this Agreement have been
authorized by Masters and do not conflict with the provisions of any by-law or
other document under which Masters is organized;




(C)  
this Agreement has been duly signed and delivered by Masters and constitutes a
valid and binding obligation of Masters, enforceable against Masters under its
provisions, except as enforceability may be limited by bankruptcy, insolvency or
other laws relating to or affecting the enforcement of creditors’ rights;




(D)  
Buyer will have no responsibility for any brokers’ or finders’ fees incurred by
Masters relating to this Agreement or the transaction contemplated by this
Agreement; and




(E)  
There are no bankruptcy, reorganization or arrangement proceedings pending, or
to the knowledge of Masters, threatened against Masters.




(F)  
The execution, delivery, and performance by Masters of this Agreement and the
consummation of the transactions contemplated herein will not result in a
material default or the creation of any lien or encumbrance or give rise to any
right of termination, cancellation, or acceleration under any of the terms,
conditions, or provisions of any oil and gas lease, Contract, note, bond,
mortgage, indenture, license, or other agreement to which Masters is a party or
by which Masters or the Assets may be bound, or violate any order, writ,
injunction, judgment, decree, statute, rule, or regulation applicable to Masters
or any of the Assets.

 
7

--------------------------------------------------------------------------------


 

(G)  
Except as set forth on Schedule 3.1(G), since Masters acquired its ownership of
the Assets, there is no suit, action, claim, investigation, or inquiry by any
person or entity or by any administrative agency or governmental body
(including, without limitation, expropriation or forfeiture proceedings), and no
legal, administrative, or arbitration proceedings pending, or to Masters’
knowledge, threatened against Masters or the Assets, or to which Masters is a
party, that reasonably may be expected to result in the material impairment of
Masters’ title to the Assets, hinder or impede the operation of all or any
material portion of the Assets, or have a materially adverse effect upon the
Assets or the ability of Masters to consummate the transactions contemplated in
this Agreement.




(H)  
Except as listed in Schedule 3.1(H), or any other schedule hereto, Masters is
not bound by, or subject to any agreement relating to the exploration for,
production, transportation, treatment or processing of Hydrocarbons or the
creation of any joint venture for such purpose relating to the Properties,
pursuant to any agreement or joint venture entered into by Masters while it has
held title to the Assets:

   

 
(i)  for the sale or lease of any of the Properties; for capital expenditures
pertaining to the Properties in excess of an aggregate of $200,000; lease of
machinery or equipment or other agreement pertaining to the Properties involving
annual payments in excess of $100,000; in the form of a loan agreement,
promissory note issued by it, guarantee, subordination or similar type of
agreement secured by any of the Properties;

   

 
(ii)   in the form of a farmout agreement, exploration agreement or other
agreement permitting any person or entity to acquire any interest in the
Properties.

   

 
(I)
That, except as otherwise set forth on Schedule 3.1(I), none of the Properties
are subject to a preferential purchase right or third party consent to
assignment requirement, the satisfaction of which may be required for Masters to
consummate this Agreement or to execute and deliver this Agreement and the
Assignment.




 
(J)
Except as disclosed on Schedule 3.1(J).Masters has not sold, leased, assigned,
transferred, abandoned or otherwise directly or indirectly disposed of all or
any interest in any of the Assets, forward sold production of Hydrocarbons from
the Properties pursuant to any arrangement that does not provide for full
payment therefor at the time of production and delivery or directly or
indirectly, created, incurred, assumed or suffered to exist any mineral fee
interests, overriding royalty and royalty interests, leasehold interests,
interests in production or any other interest burdening Masters=s interest in
Hydrocarbons produced on the Mortgaged Properties.

 
8

--------------------------------------------------------------------------------


 

 
(K)
Masters has complied in all material respects with all laws, rules, regulations,
ordinances, codes, orders, licenses, and permits relating to the Assets, and
Masters is not in receipt of any notice or complaint of violation of any laws,
rules, regulations, ordinances, codes, orders, licenses, and permits relating to
the Assets. Master has all governmental licenses and permits, and to Masters’
knowledge after exercising reasonable diligence, each of the following
statements is true and accurate: Masters has properly made all filings,
necessary or appropriate to obtain such licenses or permits and to own and
operate the Assets as presently being owned and operated; such licenses,
permits, and filings are in full force and effect; Masters has received no
notices that a violation exists or has been recorded with respect to any such
licenses, permits, or filings; and no proceeding is pending or threatened, which
purports to challenge, revoke, or limit any of such licenses, permits, or
filings.




 
(L)
All material reports, studies, written notices from government environmental
agencies, tests, analyses, and other documents specifically addressing
environmental matters related to Masters’ Properties during the period after
Masters acquired each of the Masters’ Properties, and which are in Masters’
possession, will be made available to Buyer for inspection in Masters’ offices
during normal business hours.




 
(M)
To Masters’ knowledge after exercising reasonable diligence, Masters has
acquired all permits, licenses, approvals and consents from appropriate local,
tribal, state and federal governmental bodies, authorities and agencies
necessary to conduct its operations in compliance with all applicable
Environmental Laws. For purposes of this Agreement, "Environmental Laws" shall
mean any applicable law, rule, regulation, order, injunction or decree of any
federal, state or local governmental, regulatory authority, court or arbitration
tribunal within the United States relating to pollution or protection of the
environment (including ambient air, surface water, ground water, land surface or
subsurface strata), including without limitation, laws relating to the spill,
placement, leaking, release, discharge, emission, generation, treatment storage
or disposal of toxic or hazardous substances (collectively, "Hazardous
Substances"). With respect to all Properties as to which Masters serves as the
operator, except as disclosed on Schedule 3.1(M), Masters has not presently
incurred and none of such Properties are presently subject to, any material
liabilities (fixed or contingent) relating to any suit, settlement, judgment, or
claims asserted under the Environmental Laws.




 
(N)
The value of the overproduction or underproduction of all gas attributable to
the Assets as of the Effective Date and as of the Closing is less than $50,000
(based upon valuation of the gas using $5.00 per MCF, less applicable royalties
and taxes); Masters shall provide a certificate to this effect at the Closing.

 
9

--------------------------------------------------------------------------------



 
(O)
There are no defects or irregularities in title to the Assets which for a period
of five years prior to the date of this Agreement have delayed or prevented
Masters (or Masters’ predecessors in title, if owned by Masters less than said
five years) from receiving its net revenue interest share of the proceeds of
production or caused it to bear a share of expenses and costs greater than its
working interest share from any unit or Well.




3.2
Buyer’s Representations and Warranties



Buyer represents and warrants that the following are true and correct on the
date of the signing of this Agreement and will be true and correct at the
Closing:



(A)  
Buyer:




(i)
is a corporation organized, validly existing and in good standing under the laws
of the State of Delaware ; and




(ii)
possesses all of the required corporate power and authority to conduct its
business, sign and deliver this Agreement and comply with the provisions of this
Agreement;




(B)  
this Agreement and the transaction contemplated by this Agreement have been
authorized by Buyer and do not conflict with the provisions of any governing
document under which Buyer is organized;




(C)  
this Agreement has been signed and delivered by Buyer and constitutes a valid
and binding obligation of Buyer, enforceable against Buyer under its provisions,
except as enforceability may be limited by bankruptcy, insolvency or other laws
relating to or affecting the enforcement of creditors’ rights;




(D)  
Buyer has not incurred any liability for brokers’ or finders’ fees relating to
this Agreement or the transaction contemplated by this Agreement for which
Masters will be responsible;




(E)  
There are no bankruptcy, reorganization or arrangement proceedings pending, or
to the knowledge of Buyer, threatened against Buyer;




(F)  
Buyer currently has available all funds necessary to pay the Purchase Price and
any other amounts due under this Agreement. Buyer’s ability to complete the
transaction contemplated by this Agreement is not contingent upon its ability to
obtain any financing or complete any public or private placement of securities
prior to the Closing; and

 
10

--------------------------------------------------------------------------------



(G)  
Buyer is not purchasing the Assets for resale or distribution within the meaning
of any securities law.




4.
COVENANTS AND AGREEMENTS




4.1
Masters’ Covenants and Agreements



Masters covenants and agrees with Buyer that:



(A)  
upon the signing of this Agreement and until 5:00 p.m. Central Standard Time on
December 1, 2006 (the “Examination Period”), Masters will make available to
Buyer and Buyer will have the right to inspect, during normal business hours, at
Masters’ offices at 9801 Westheimer, Suite 1070, Houston, Texas 77042, or other
place where the Contracts and Records are kept in the ordinary course of
business or other place as may be agreed to by the parties, the Contracts and
Records. Masters will reasonably cooperate with Buyer during Buyer’s review of
the Contracts and Records; provided, however, that Masters will not update any
existing abstracts or title opinions relating to the Assets;




(B)  
during the Examination Period, Buyer will have the right to enter upon the
Assets to conduct such investigation of the Assets that Buyer deems necessary
for the preparation of any engineering or other report relating to the Assets or
their physical or environmental condition; provided, however, that Buyer’s
actions in so doing shall not interfere with the ongoing operation of the
Assets, and Buyer shall not conduct any environmental investigation beyond a
Phase I examination without Masters’ prior written consent. Masters will
reasonably cooperate with Buyer during Buyer’s investigation of the Assets;
provided, however, that Masters will not grant Buyer access to the Assets until
Buyer provides the insurance coverage under Section 4.2 of this Agreement; and




(C)  
during the period subsequent to the signing of this Agreement and prior to the
Closing:




(i)  
Masters will continue to operate and administer the Assets as a reasonably
prudent operator consistent with its past practices;




(ii)  
Masters will not sell, lease, encumber or dispose of any Assets, other than the
sale of Hydrocarbons in the ordinary course of business, except under existing
contracts or commitments or as is otherwise customary in the ordinary course of
business;




(iii)  
Masters will not undertake any single operation expected to cost in excess of
$200,000 without the prior written consent of Buyer, and if Masters intends to
undertake any operation expected to cost in excess of $150,000 it will provide
Buyer at least ten (10) days’ written notice thereof prior to undertaking the
intended operation, unless the operation is required to be performed sooner in
order to avoid damage to the Assets or in order to take advantage of a material
discount of the cost of the proposed operation; and

 
11

--------------------------------------------------------------------------------


 

(iv)  
Masters will not enter into any new service contracts or other contracts
encumbering the Assets, or any portion thereof, which will have a term that will
survive the Closing (but the Parties acknowledge that it is in their respective
best interests that the workover rig included in the Assets be kept actively
engaged rather than idle, and Masters will continue its endeavors to maintain a
consistent level of activity for this rig and its personnel).




(D)  
Masters will protect and hold Buyer harmless from and against any final and
non-appealable judgment rendered in that certain litigation matter styled
[insert style of case] (the “Litigation”), including the costs and expenses of
defending the same, and at the closing the sum of $1 million shall be deposited
by Masters and Buyer into the Escrow Account, to guarantee the performance by
Masters of this obligation so that upon the dismissal of the Litigation without
recourse against Masters, or upon Masters’ payment of any judgment taken against
it, or Masters’ payment in settlement of the claims against it arising out of
the Litigation, then the portion of the Purchase Price withheld by Buyer shall
be paid to Masters; and if Masters fails to meet the obligation imposed by this
section of this Agreement so that claims are asserted against Buyer, then the
portion of the Purchase Price so withheld by Buyer shall be paid to Buyer;
provided, however, the payment to Buyer of such withheld portion of the Purchase
Price shall not release or affect in any manner, the obligations of Masters set
out above in this Section 4.1 (D) or the rights of Buyer to exercise such
remedies against Masters as may be authorized by applicable law in the event
Masters, or either of them, fail to perform their obligations set out in Section
4.1(D).




(E)  
During the Examination Period Buyer shall be provided access to the field
employees of Masters in order to develop data regarding which of such employees,
if any, should be hired by Buyer following the Closing; provided, however, that
this privilege shall not be deemed to include the office administrative or
professional staff of Masters.




4.2
Buyer’s Covenants and Agreements



Buyer covenants and agrees with Masters that:



(A)  
Buyer will carry all insurance required by the laws where the Assets are
located. Buyer will also carry the following:




(i)  
Worker’s Compensation Insurance and Employer’s Liability Insurance with at least
$1,000,000 coverage per accident;




(ii)  
Comprehensive General Liability Insurance with at least $1,000,000 coverage per
accident;

 
12

--------------------------------------------------------------------------------


 

(iii)  
Comprehensive Automobile Insurance and Property Damage Insurance with at least
$1,000,000 coverage per accident; and




(iv)  
Excess Liability Insurance with at least $10,000,000 coverage per accident;




(B)  
Buyer will name Masters as an additional insured under each insurance policy
that Buyer is required to carry under Section 4.2(A) of this Agreement; and




(C)  
BUYER WILL INDEMNIFY MASTERS, ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS AND
HOLD THEM HARMLESS FOR ALL EXPENSES, SETTLEMENTS, JUDGMENTS, DAMAGE AWARDS,
COURT COSTS, INTEREST AND ATTORNEY’S FEES ARISING OUT OF ANY LIEN OR OTHER
ENCUMBRANCE FOR LABOR OR MATERIALS FURNISHED IN CONNECTION WITH ANY
INVESTIGATION OR OTHER STUDY BUYER MAY CONDUCT WITH RESPECT TO THE ASSETS, OR
ARISING OUT OF ANY INJURY TO OR DEATH OF ANY PERSON OR DAMAGE TO ANY PROPERTY
OCCURRING IN, ON OR ABOUT THE ASSETS DURING ANY OF BUYER’S ACTIVITIES ON THE
ASSETS PURSUANT TO THIS AGREEMENT WITHOUT REGARD TO THE CONTRIBUTORY NEGLIGENCE
OF MASTERS OR ITS SUBCONTRACTORS, EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF MASTERS OR ITS SUBCONTRACTORS.




(D)  
As of the Closing, Buyer will have made its own independent investigation of the
Properties to the extent necessary to verify the truth and accuracy of the
materials, documents, and other information provided to Buyer by Masters.




(E)  
As of the Closing, Buyer will have qualified to do business in the State of
Texas as a foreign corporation.




(F)  
Buyer shall not endeavor to hire away any of the office administrative or
professional staff of Masters.




5.
TITLE MATTERS; CASUALTY LOSSES



Masters shall make available to Buyer copies of all title opinions in the
possession of Masters which are related to the Properties. Buyer shall have the
right to review the same and to utilize the same in the determination of whether
any Title Defects, as defined below, may affect the Properties; provided,
however, that Buyer acknowledges that it is not entitled to rely on any such
opinion, to its detriment, insofar as any such reliance might otherwise serve to
create any claim or cause of action in Buyer in the event that the opinion
relied upon is in error.
 
13

--------------------------------------------------------------------------------




5.1
Title Defect Defined



“Title Defect” means any defect or deficiency in record title ownership of the
Assets, except for Permitted Encumbrances as defined in Section 5.2 of this
Agreement, which in Buyer's reasonable opinion may:



(A)  
create a lien, claim, encumbrance, restriction or other obligation adversely
affecting the ownership, operation, use or enjoyment of the interest of Masters
in the Assets; and




(B)  
has a Material Adverse Effect, as defined under this Section, on the ownership,
operation, use or enjoyment of the Assets on or after the Effective Date.
“Material Adverse Effect” means any fact, condition or circumstance having a
value of greater than $100,000.




5.2
Permitted Encumbrances Defined



“Permitted Encumbrance” means:



(A)  
lessor’s royalties, non-participating royalties, overriding royalties, division
orders and sales contracts containing customary terms and provisions covering
oil, gas or other associated liquefied or gaseous hydrocarbons, reversionary
interests and similar burdens;




(B)  
preferential rights to purchase with respect to which prior to the Closing
waivers are obtained from the appropriate parties or the appropriate time period
for asserting those rights have expired without an exercise of those rights;




(C)  
third party consents to assignment to the extent only that such consents are
customarily obtained after Closing, including rights to consent by, required
notices to, filings with or other actions required by governmental entities in
connection with the transaction contemplated by this Agreement;




(D)  
liens for taxes or assessments not yet due or delinquent, or if delinquent, that
are being contested in good faith in the normal course of business and for which
an appropriate reserve has been established;




(E)  
conventional rights of reassignment requiring notice to the holders of those
rights;




(F)  
Title Defects that Buyer may have waived in writing;




(G)  
easements, road-use agreements, rights-of-way, servitudes, permits, surface
leases and other rights with respect to surface operations as long as the rights
do not have a Material Adverse Effect on the Assets and do not otherwise impair
the ownership, operation, use or value of the Assets on or after the Effective
Date;

 
14

--------------------------------------------------------------------------------


 

(H)  
zoning, planning and environmental laws and regulations to the extent they are
valid and applicable to the Assets and do not have a Material Adverse Effect on
the Assets;




(I)  
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction and other liens arising by operation of law in the
ordinary course of business or incident to the construction or improvement of
any property whose underlying obligations are not yet due;




(J)  
defects, irregularities and deficiencies in title which in the aggregate do not
have a Material Adverse Effect on the Assets and do not otherwise impair the
ownership, operation, use or value of the Assets on or after the Effective Date;
and




(K)  
farmouts, areas of mutual interest, participation agreements and other
exploration agreements relating to the Assets.




5.3
Notice of Title Defect



Buyer must notify Masters in writing (the “Notice of Title Defect”) of any
matter Buyer reasonably considers to be a Title Defect. The Notice of Title
Defect must be received by Masters by 5:00 p.m. Central Standard Time on the
last day of the Examination Period (the “Title Defect Notice Date”). The Notice
of Title Defect must include:



(A)  
a specific description of the matter Buyer asserts as a Title Defect;




(B)  
a specific description of the Assets affected by the Title Defect;




(C)  
the Allocated Value of the Assets affected by the Title Defect;




(D)  
Buyer’s calculation of the amount by which the Title Defect has diminished the
Allocated Value of the Assets, which shall be determined by Buyer in good faith
and in a commercially reasonable manner (the “Value Impairment”); and




(E)  
reasonable documentation supporting the Title Defect.




5.4
Waiver of Title Defect



Buyer will be deemed to have waived:



(A)  
all Title Defects if Masters does not receive a Notice of Title Defect by the
Title Defect Notice Date;




(B)  
any Title Defect which Buyer fails to assert in the Notice of Title Defect; and




(C)  
any Title Defect which Buyer accepts or assumes in completing the transaction
contemplated by this Agreement.



15

--------------------------------------------------------------------------------


 

5.5
Title Defect Threshold Amount



Buyer will not be entitled to an adjustment of the Purchase Price until the
aggregate of the Value Impairment of all Title Defects is greater than 5% of the
Purchase Price (the “Title Defect Threshold Amount”). If the aggregate of the
Value Impairments of all Title Defects exceed the Title Defect Threshold Amount,
Buyer will be entitled to an adjustment of the Purchase Price for the entirety
of the Value Impairments of all Title Defects. If the aggregate of the Value
Impairments of all Title Defects are greater than 20% of the Purchase Price,
Masters shall have the right, at its sole election, to cure the same or to
terminate this Agreement and return the Deposit. In like manner, if the
aggregate of the Value Impairments of all Title Defects are greater than 20% of
the Purchase Price, Buyer shall have the right, at its sole election, to cause
Masters to cure the same at its expense or to terminate this Agreement and
receive a return of the Deposit.



5.6
Remedies for Title Defects



Subject to Section 5.5 of this Agreement, the Assets affected by a Title Defect
will be removed from the transaction contemplated by this Agreement and the
Purchase Price will be reduced by an amount equal to the Allocated Value of
those Assets unless prior to the Closing:



(A)  
the Title Defect has been cured;




(B)  
Buyer agrees to waive the applicable Title Defect and purchase the affected
Assets;




(C)  
Masters agrees to indemnify Buyer and hold Buyer harmless for all expenses,
settlements, judgments, court costs, interest and attorney’s fees incurred by
Buyer as a result of the Title Defect; or




(D)  
Buyer and Masters agree to the amount Value Impairment of the affected Assets
and the Purchase Price is reduced by this amount under Section 2.3 of this
Agreement.




5.7
Curing Title Defects after Closing



If any of the Assets are removed from the transaction contemplated by this
Agreement in accordance with Section 5.6 of this Agreement, Masters will have 90
days following the Closing to cure the Title Defect. If the Title Defect is
cured by Masters during this 90 day period, Masters will convey the affected
Assets to Buyer for the amount by which the Purchase Price was reduced on
account of the Title Defect. If the Title Defect is not cured within this 90 day
period, Masters will retain the affected Assets and the parties will have no
other obligation or liability under this Agreement with respect to those Assets.
 
16

--------------------------------------------------------------------------------




5.8
Preferential Rights to Purchase



The transaction contemplated by this Agreement may be subject to various
preferential rights to purchase. Masters will use all reasonable efforts to
notify all third parties with a preferential right of the transaction
contemplated by this Agreement. If a third party exercises an applicable
preferential right prior to the Closing or refuses to waive an applicable
preferential right and the appropriate time period for asserting those rights
has not expired prior to the Closing, the exercised or unwaived preferential
right will be a Title Defect as to the affected Assets and will be subject to
all provisions of this Agreement dealing with Title Defects except for Sections
5.3, 5.4 and 5.5 of this Agreement. Buyer will reasonably cooperate with Seller
in obtaining waivers of any preferential rights to purchase the Assets.



5.9
Consents to Assignment



The transaction contemplated by this Agreement may be subject to various forms
of consents to assignment. Masters will use all reasonable efforts to identify
the appropriate parties, other than governmental entities, who have the right to
consent to an assignment of the Assets after Closing. Masters will be
responsible for obtaining all necessary consents prior to the Closing, except
those consents of governmental authorities to the transfer of title to state
leases included in the Assets that are customarily obtained after Closing. At
the Closing Buyer shall provide confirmation that it has taken all reasonably
necessary steps to comply with the requirements for it to qualify as the owner
of leases granted by the State of Texas so that there is no impediment to its
receiving the title to the Assets to be conveyed to it at the Closing.



5.10
Casualty Losses



If subsequent to the signing of this Agreement and prior to the Closing, any
material portion of the Assets are damaged or destroyed by fire, flood, storm or
other casualty, are taken in condemnation or under the right of eminent domain
or proceedings for those purposes are pending or threatened (collectively the
“Casualty”), the following shall apply:



(A)  
If the estimated amount of the damages caused by the Casualty is less than $2.5
million, Masters agrees to make all repairs and/or replace all damages items so
that the Assets are returned to their condition prior to the Casualty, and Buyer
will purchase the Assets notwithstanding the Casualty and the Purchase Price
will not be adjusted; or




(B)  
If the estimated amount of the damages caused by the Casualty exceeds $2.5
million but the damages are estimated to be less than $10 million, then the
Purchase Price shall be reduced by the estimated amount of the damages less any
insurance proceeds actually received by Masters through the date of Closing, and
Buyer will purchase the Assets notwithstanding the Casualty, and at the Closing
Masters will pay to Buyer the aggregate of all insurance proceeds actually
received by Masters through the date of Closing; Masters will not voluntarily
compromise, settle or adjust any amounts payable by reason of the Casualty
without first obtaining the written consent of Buyer; or

 
17

--------------------------------------------------------------------------------


 

(C)  
If the estimated amount of the damages caused by the Casualty exceeds $10
million, either of the Parties may elect to terminate this Agreement, in which
event Buyer shall not be obligated to purchase and Masters shall not be
obligated to sell the Assets, and the Deposit shall be returned to Buyer.



For purposes of this Section 5.10, “estimated amount” shall mean the amount
estimated by a third party acceptable to both Masters and Buyer.



5.11
Assumption of Risk of Title Defects



Buyer acknowledges that:



(A)  
it has entered into this Agreement on the basis of its own investigation of the
condition of the Assets; and




(B)  
at the Closing, BUYER WILL ACQUIRE THE ASSETS “AS IS, WHERE IS.” EXCEPT FOR
MASTERS SPECIAL WARRANTY OF TITLE, MASTERS MAKES NO WARRANTY OR REPRESENTATION
OF ANY KIND, INCLUDING WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, AS TO THE ASSETS. MASTERS MAKES NO WARRANTY OR
REPRESENTATION OF ANY KIND AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA,
INFORMATION OR MATERIAL FURNISHED TO BUYER IN CONNECTION WITH THE ASSETS, THE
QUALITY OR QUANTITY OF HYDROCARBON RESERVES ATTRIBUTABLE TO THE ASSETS OR THE
ABILITY OF THE ASSETS TO PRODUCE HYDROCARBONS. MASTERS MAKES NO WARRANTY OR
REPRESENTATION OF ANY KIND THAT THE ASSETS ARE IN COMPLIANCE WITH THE LAWS,
RULES, ORDERS AND REGULATIONS APPLICABLE TO THE ASSETS.




6.
ENVIRONMENTAL MATTERS



6.1 
Material Contamination Defined



“Material Contamination” means the violation of existing federal, state or local
laws, regulations or common law principles applicable to the environmental
condition of the Assets which:



(A)  
if prosecution or clean up action was instituted by a governmental agency
because of the violation, the prosecution would likely result in a criminal
penalty, civil fine or damage assessment, or the removal or remediation of the
contamination from the Assets, in an amount or at a cost greater than $50,000,
based upon the estimate of a third party acceptable to both Masters and Buyer;
and




(B)  
the contamination was not observable during Buyer’s pre-offer visits to the
Property or pre-offer inspection of the Assets.

 
18

--------------------------------------------------------------------------------


 

6.2
Material Defect Defined



“Material Defect” means any environmental condition that if prosecution or clean
up action was instituted by a governmental agency because of the violation, the
prosecution would likely result in a criminal penalty, civil fine or damage
assessment, or the removal or remediation of the contamination from the Assets,
in an amount or at a cost greater than $50,000 on or after the Effective Date,
based upon the estimate of a third party acceptable to both Masters and Buyer.



6.3
Environmental Defect Defined



“Environmental Defect” means any Material Defect or Material Contamination.



6.4
Notice of Environmental Defect



Buyer must notify Masters in writing (the “Notice of Environmental Defect”) of
any matter Buyer reasonably considers to be an Environmental Defect. The Notice
of Environmental Defect must be received by Masters by 5:00 p.m. Central
Standard Time on the last day of the Examination Period (the “Environmental
Defect Notice Date”). The Notice of Environmental Defect must include:



(A)  
a detailed description of the matter Buyer asserts as an Environmental Defect;




(B)  
a detailed description of the Assets that are affected by the Environmental
Defect;




(C)  
Buyer’s calculation of the Material Defect or Material Contamination (the “Value
Impairment”). This amount is to be determined by Buyer in good faith and in a
commercially reasonable manner; and




(D)  
reasonable supporting documentation of the Environmental Defect.




6.5
Waiver of Environmental Defect



Buyer will be deemed to have waived:



(A)  
all Environmental Defects if Masters does not receive a Notice of Environmental
Defect by the Environmental Defect Notice Date;




(B)  
any Environmental Defect which Buyer fails to assert in the Notice of
Environmental Defect; and




(C)  
any Environmental Defect which Buyer accepts or assumes in completing the
transaction contemplated by this Agreement.

 
19

--------------------------------------------------------------------------------




6.6
Environmental Defect Threshold Amount and Purchase Price Adjustment for
Environmental Defects.



Buyer will not be entitled to an adjustment of the Purchase Price until the
aggregate of the Value Impairment attributable to the Environmental Defects is
greater than 5% of the Purchase Price (the “Environmental Defect Threshold
Amount”). If the aggregate of the Value Impairments of all Environmental Defects
exceed the Environmental Defect Threshold Amount, Buyer will be entitled to an
adjustment of the Purchase Price for the entirety of the Value Impairments of
all Environmental Defects. If the aggregate of the Value Impairments of
all Environmental Defects are greater than 20% of the Purchase Price, Masters
shall have the right, at its sole election, to cure the same or to terminate
this Agreement and return the Deposit. In like manner, if the aggregate of the
Value Impairments of all Environmental Defects are greater than 20% of the
Purchase Price, Buyer shall have the right, at its sole election, to cause
Masters to cure the same at its expense or to terminate this Agreement a recover
the Deposit.



6.7
Intentionally Deleted.




6.8
Intentionally Deleted.




6.9
Assumption of Risk of Environmental Defects



Buyer acknowledges that:



(A)  
the Assets have been used for oil and gas drilling and producing operations,
related oilfield operations and possibly the storage and disposal of waste
materials or hazardous substances. Physical changes in the Assets may have
occurred as a result of these uses. The Assets include buried pipelines and
other buried equipment and materials. The location of these Assets may not now
be within the knowledge of Masters’ current employees, easily determined by an
examination of Masters’ records or readily apparent by a physical inspection of
the Property. Buyer understands that Masters does not have the requisite
information with which to determine the exact nature or condition of these
Assets nor the effect any of these uses may have had on the physical condition
of these Assets;




(B)  
it has entered into this Agreement on the basis of its own investigation of the
physical condition of the Assets, including subsurface conditions;




(C)  
the Assets have been used in the manner and for the purposes described in
Section 6.9(A) of this Agreement and that physical changes to the Assets may
have occurred as a result of those uses;




(D)  
low levels of naturally occurring radioactive material (“NORM”) may be present
in or on the Assets. NORM is a natural phenomena associated with many oil fields
in the United States and throughout the world. Buyer should make its own
determination as to whether NORM exists in or on the Assets; and

 
20

--------------------------------------------------------------------------------


 

(E)  
at the Closing, BUYER WILL ACQUIRE THE ASSETS “AS IS, WHERE IS.” BUYER WILL
ASSUME THE RISK THAT THE ASSETS MAY CONTAIN WASTE MATERIALS, CONTAMINANTS OR
OTHER HAZARDOUS SUBSTANCES AND THAT ADVERSE PHYSICAL CONDITIONS, INCLUDING THE
PRESENCE OF WASTE MATERIALS, CONTAMINANTS OR OTHER HAZARDOUS SUBSTANCES OR THE
PRESENCE OF UNKNOWN ABANDONED OR UNABANDONED OIL AND GAS WELLS, WATER WELLS,
SUMPS OR PIPELINES OR OTHER ENVIRONMENTAL DEFECTS, MAY EXIST IN OR ON THE ASSETS
WHICH WERE NOT REVEALED BY BUYER’S INVESTIGATION. MASTERS MAKES NO WARRANTY OR
REPRESENTATION OF ANY KIND THAT THE ASSETS ARE IN COMPLIANCE WITH THE
ENVIRONMENTAL LAWS, RULES, ORDERS AND REGULATIONS APPLICABLE TO THE ASSETS. ALL
ENVIRONMENTAL RESPONSIBILITY AND LIABILITY RELATED TO THE ASSETS WILL BE
TRANSFERRED FROM MASTERS TO BUYER.




7.
PRE-CLOSING AND CONDITIONS TO CLOSING




7.1
Preliminary Settlement Statement



No later than five (5) days prior to the Closing, Masters will deliver to Buyer
a preliminary settlement statement reconciling any adjustments to the Purchase
Price. The parties will use their best efforts to agree on the preliminary
settlement statement no later than two (2) days prior to the Closing. If the
parties are unable to resolve any differences in the preliminary settlement
statement, Masters’ preliminary settlement statement will be used for the
Closing.



7.2
Masters’ Conditions to Closing



The obligation of Masters to proceed with the Closing is subject to the
following:



(A)  
all representations and warranties made by Buyer in this Agreement will be true
and correct in all material respects at the Closing;




(B)  
Buyer will have performed and satisfied all provisions of this Agreement
required to be performed or complied with by Buyer prior to the Closing;




(C)  
no action or proceeding by or before any governmental agency will have been
instituted or threatened, and not subsequently dismissed, settled or otherwise
terminated, which might restrain, prohibit or invalidate the transaction
contemplated by this Agreement;




(D)  
the aggregate sum of all Title Defect adjustments under Section 5.6 of this
Agreement do not exceed 20% of the Purchase Price or Environmental Defect
adjustments under Section 6.7(D) of this Agreement do not exceed 20% of the
Purchase Price or any combination of the two exceeds 20% of the Purchase Price;
and

 
21

--------------------------------------------------------------------------------


 

(E)  
all necessary filings and notifications, if any, under the HSR Act, as defined
in Section 11.4 of this Agreement, will have been made and the waiting period
under the HSR Act will have expired or been terminated.



7.3 
Buyer’s Conditions to Closing



The obligation of Buyer to proceed with the Closing is subject to the following:



(A)  
all representations and warranties made by Masters in this Agreement will be
true and correct in all material respects at the Closing;




(B)  
Masters will have performed and satisfied all provisions of this Agreement
required to be performed or complied with by Masters prior to the Closing;




(C)  
no action or proceeding by or before any governmental agency will have been
instituted or threatened, and not subsequently dismissed, settled or otherwise
terminated, which might restrain, prohibit or invalidate the transaction
contemplated by this Agreement;




(D)  
the aggregate sum of all Title Defect adjustments under Section 5.6 of this
Agreement and Environmental Defect adjustments under Section 6.7(D) of this
Agreement do not exceed 20% of the Purchase Price; and




(E)  
all necessary filings and notifications, if any, under the HSR Act will have
been made and the waiting period under the HSR Act will have expired or been
terminated.




8.
CLOSING



8.1
Date, Time and Place of Closing



Unless the parties agree otherwise in writing and subject to the provisions in
this Agreement, the completion of the transaction contemplated by this Agreement
(the “Closing”) will be held on December 11, 2006, at 10:00 a.m. Central
Standard Time (or such earlier date or time as the parties may agree). The
Closing will be held at the offices of Masters as set forth in the opening
paragraph of this Agreement. Upon the written agreement of both parties, the
Closing may be extended until January 15, 2007, but no later.



8.2
Masters’ Closing Obligations



At the Closing, Masters will deliver to Buyer the following:



(A)  
a signed and acknowledged assignment and bill of sale that is substantially in
the same form as Exhibit E (attached and incorporated into this Agreement);

 
22

--------------------------------------------------------------------------------


 

(B)  
a signed and acknowledged deed that is substantially in the same form as Exhibit
F (attached and incorporated into this Agreement);




(C)  
signed and acknowledged transfer orders, or signed letters in lieu of transfer
orders, directing all purchasers of production from or attributable to the
Assets to make payment to Buyer;




(D)
all necessary change of operator forms; and




(E)  
all other documents that are reasonably necessary to convey Masters’ entire
interest in the Assets to Buyer.




8.3
Buyer’s Closing Obligations



At the Closing, Buyer will deliver to Masters the balance of the Purchase Price.



9.
POST-CLOSING AND OBLIGATIONS AFTER CLOSING




9.1
Final Settlement Statement



No later than 180 days after the Closing, Masters will deliver to Buyer a final
settlement statement reconciling any adjustments to the Purchase Price,
including any outstanding joint interest billings owed by either party or its
affiliates to the other party or its affiliates, irrespective of whether the
billings are related to the Assets. The parties will use their best efforts to
agree on the final settlement statement. If within 30 days after Buyer receives
the final settlement statement the parties are unable to agree on the final
accounting, then the accounting firm of Ernst & Young will make a determination
regarding the final accounting. The determination by Ernst & Young will be final
and binding upon Masters and Buyer. Final settlement will be made no later than
15 days after the parties’ agreement on the final settlement statement or a
final determination is rendered by Ernst & Young. The fees charged by Ernst &
Young for services rendered under this Section will be paid 50% by Masters and
50% by Buyer.



9.2
Additional Proceeds and Expenses After Final Settlement



After final settlement has been made, if additional proceeds are received by or
expenses paid by either Masters or Buyer for or on behalf of the other which
relate to the Assets, settlement of those proceeds or expenses will be made by
invoicing the other party for the expenses paid or remitting to the other party
any proceeds received within 30 days after receipt of the invoice or funds.



9.3
Transfer of Operations



Except as provided under Section 9.4 of this Agreement, immediately after the
Closing, Buyer will take possession of the Assets, where they are located, and
assume operation of the Assets. Masters and Buyer will cooperate with each other
and use all reasonable efforts to accomplish the transfer of operation of the
Assets from Masters to Buyer. Masters will make available to Buyer for a period
not to extend beyond December 31, 2006, such professional and administrative
personnel as Buyer may request in order to assist Buyer with the transition for
taking over operations of the Assets. Buyer agrees to compensate Masters in
accordance with the schedule of fees and rates attached to this Agreement as
Schedule 9.3 for the time devoted to its operations by Masters personnel.


23

--------------------------------------------------------------------------------


 

9.4
Delivery of Contracts and Records



Within five days after the Closing, Masters will deliver to Buyer, at Buyer’s
expense, the originals of the Contracts and Records. Buyer will retain and make
available to Masters for 7 calendar years following the Closing, in Buyer’s
office during normal business hours, the Contracts and Records.



9.5
Recording and Filing



Buyer will be solely responsible for the filing and recording of all instruments
relating to the Assets and the filing of all necessary forms, declarations and
bonds with federal and state agencies relating to its assumption of the
operations of the Assets. Buyer will promptly provide Masters, at no cost,
copies of the recorded instruments and approved filings.


9.6
Apportionment of Credits and Payment Obligations



All credits and payment obligations associated with the Assets, including
royalties, lease rentals and other forms of contractual payments, will be
apportioned between Masters and Buyer as of the Effective Date. Masters will be
responsible for all credits and payment obligations attributable to periods
prior to the Effective Date and Buyer will be responsible for all credits and
payment obligations attributable to periods on and after the Effective Date.



9.7
Apportionment of Funds of Third Parties



Despite anything in Section 9.6 of this Agreement to the contrary, at the
Closing, Masters will deliver to Buyer, through an adjustment of the Purchase
Price under Section 2.3(F) of this Agreement, all funds representing the value
or proceeds of production removed or sold from the Assets attributable to the
interest of third parties, other than amounts held by Masters as being less than
the minimum royalty amount to be paid which Masters will pay prior to the
Closing, and held by Masters in accounts from which payments have been
suspended. Buyer will be solely responsible for the proper distribution of these
funds after receiving them from Masters, including all obligations to identify
and locate the persons or entities entitled to the funds and to report and
escheat the funds.



9.8
Apportionment of Real Estate, Personal Property and Other Taxes



All real estate, occupation, ad valorem, personal property, excise, production,
severance, gross receipts, conservation and other similar taxes and charges
associated with the Assets will be apportioned between Masters and Buyer as of
the Effective Date. Masters will pay all taxes and charges attributable to
periods prior to the Effective Date and Buyer will pay all taxes and charges
attributable to periods on and after the Effective Date. If Buyer pays
additional taxes or charges which are assessed upon or levied against any of the
Assets after the Closing with respect to any periods prior to the Effective
Date, Masters will reimburse Buyer the amount of the additional taxes or charges
upon presentation of a receipt, if those taxes or charges were not credited to
Buyer in calculating adjustments to the Purchase Price under Section 2.3 of this
Agreement. If Masters elects to challenge the validity of the assessment or
levy, Buyer will cooperate with Masters in the challenge at no expense to
Masters.


24

--------------------------------------------------------------------------------


 

9.9
Sales, Use and Transfer Tax



The Purchase Price does not include any sales, use or transfer taxes that may be
imposed in connection with the transaction contemplated by this Agreement. After
the Closing, Buyer will pay to the appropriate taxing authority all sales, use,
transfer and other similar taxes and all recording and transfer fees due as
result of Masters’ sale of the Assets to Buyer. Masters will reasonably
cooperate with Buyer in demonstrating that the requirements for an isolated or
occasional sale or any other sales tax exemption have been met.



9.10
Signs



Within 30 days after the Closing, Buyer, at its own expense, will remove all
references to Masters, including its name and logo and those of its
predecessors, from all signs and placards on the Property which identify or
indicate Masters’ prior ownership of the Assets.



9.11
Further Assurances



After the Closing, Masters and Buyer will sign, acknowledge and deliver any
instrument or take any other action as may be necessary to carry out their
obligations under this Agreement.



9.12
Compliance



After the Closing, Buyer will comply in all material respects with all laws,
rules, regulations, ordinances, codes, orders, licenses, and permits relating to
the Assets. Buyer will acquire licenses, approvals and consents from appropriate
local, tribal, state and federal governmental bodies, authorities and agencies
known to Buyer to be necessary to conduct its operations in compliance with all
applicable Environmental Laws, and to Buyer’s knowledge each of the following
statements shall be true and accurate: Buyer will have properly made all
filings, necessary or appropriate to obtain such licenses or permits and to own
and operate the Assets; and such licenses, permits, and filings shall be in full
force and effect.



9.13
Indemnification and Assumption of Obligations



AFTER THE CLOSING, BUYER WILL ASSUME FULL RESPONSIBILITY FOR THE ASSETS,
INCLUDING ALL OPERATIONS, ROYALTY PAYMENTS, RENTAL PAYMENTS, SUSPENSE ACCOUNTS
AND ALL ACCOUNTING AND REPORTING RELATING TO THE ASSETS FOR ALL PERIODS, AND
WILL INDEMNIFY MASTERS, ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS AND HOLD
THEM HARMLESS FOR ALL EXPENSES, SETTLEMENTS, JUDGMENTS, COURT COSTS, INTEREST
AND ATTORNEY’S FEES ARISING BEFORE, ON OR AFTER THE CLOSING WHICH RELATE IN ANY
WAY TO THE ASSETS, INCLUDING THE PLUGGING AND ABANDONMENT OF EXISTING WELLS,
LIABILITY FOR PREVIOUSLY PLUGGED AND ABANDONED WELLS, THE RESTORATION OF THE
SURFACE OF THE PROPERTY AS MAY BE REQUIRED UNDER ANY APPLICABLE LEASE OR AS MAY
BE REQUIRED BY ANY FEDERAL, STATE OR LOCAL AGENCY AND THE REMOVAL OF OR FAILURE
TO REMOVE ANY SUMPS, FOUNDATION, STRUCTURES OR EQUIPMENT FROM THE PROPERTY.


25

--------------------------------------------------------------------------------


 

9.14
Indemnification and Assumption of Environmental Risks



AFTER THE CLOSING, BUYER WILL BE FULLY RESPONSIBLE FOR AND WILL INDEMNIFY
MASTERS, ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS AND HOLD THEM HARMLESS
FOR ALL EXPENSES, SETTLEMENTS, JUDGMENTS, COURT COSTS, INTEREST AND ATTORNEY’S
FEES CAUSED BY OR ARISING OUT OF ANY CURRENT OR SUBSEQUENTLY ENACTED FEDERAL,
STATE OR LOCAL LAW, RULE, ORDER OR REGULATION, APPLICABLE TO ANY WASTE MATERIAL
OR HAZARDOUS SUBSTANCES ON OR INCLUDED WITH THE ASSETS OR THE PRESENCE,
DISPOSAL, RELEASE OR THREATENED RELEASE OF ALL WASTE MATERIAL OR HAZARDOUS
SUBSTANCE FROM THE ASSETS INTO THE ATMOSPHERE OR INTO OR UPON LAND OR ANY WATER
COURSE OR BODY OF WATER, INCLUDING GROUND WATER, OR DISPOSAL OF ANY WASTE
MATERIAL OR HAZARDOUS SUBSTANCES ON OR INCLUDED WITH THE ASSETS, WHETHER OR NOT
ATTRIBUTABLE TO MASTERS’ ACTIVITIES OR OWNERSHIP OR THE ACTIVITIES OF MASTERS’
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS OR TO THE ACTIVITIES OF THIRD PARTIES,
REGARDLESS OF WHETHER OR NOT MASTERS WAS OR IS AWARE OF THE ACTIVITIES, PRIOR
TO, DURING OR AFTER THE PERIOD OF MASTERS’ OWNERSHIP OF THE ASSETS. THIS
ASSUMPTION OF RESPONSIBILITY AND INDEMNIFICATION WILL APPLY TO LIABILITY FOR ANY
ENVIRONMENTAL RESPONSE ACTIONS BROUGHT UNDER THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE COMPENSATION AND LIABILITY ACT OR ANY OTHER FEDERAL, STATE OR LOCAL
LAW.



10.
TERMINATION OR BREACH OF AGREEMENT




10.1
Termination



This Agreement and the transaction contemplated by this Agreement may be
terminated:



 
(A)
by Masters pursuant to Section 5.5 or if any of the conditions under Section 7.2
of this Agreement are not satisfied in all material respects or waived as of the
Closing;




 
(B)
by Buyer if any of the conditions under Section 7.3 of this Agreement are not
satisfied in all material respects or waived as of the Closing; or




(C)
at any time by the written agreement of the parties.

 
26

--------------------------------------------------------------------------------


 

10.2
Liability Upon Termination




(A)
If this Agreement is terminated under Section 10.1(A) of this Agreement, Masters
will have no liability under this Agreement to Buyer, except as otherwise
provided in this Agreement.




 
(B)
If this Agreement is terminated under Section 10.1(B) of this Agreement, Masters
will refund the Deposit to Buyer, and Buyer will have no liability under this
Agreement to Masters, except as otherwise provided in this Agreement.




 
(C)
If this Agreement is terminated under Section 10.1(C) of this Agreement, neither
party will have any further right, duty to or claim against the other party
under this Agreement, except as otherwise provided in this Agreement, and
Masters shall be entitled to retain the Deposit.




10.3
Liquidated Damages



IF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT IS NOT COMPLETED BY THE
CLOSING BY REASON OF MATERIAL BREACH OR DEFAULT OR FAILURE TO PROCEED BY BUYER,
EXCEPT UNDER SECTION 10.1(B) OF THIS AGREEMENT, MASTERS WILL, IN CONSIDERATION
OF HOLDING THE ASSETS OFF THE MARKET AND REFRAINING FROM DEALING WITH OTHERS
CONCERNING THE ASSETS AND AS LIQUIDATED DAMAGES IN LIEU OF ALL OTHER DAMAGES,
AND AS MASTERS’ SOLE REMEDY, RETAIN THE DEPOSIT. THE EXTENT OF DAMAGES TO
MASTERS OCCASIONED BY MATERIAL BREACH OR DEFAULT OR FAILURE TO PROCEED BY BUYER
WILL BE IMPOSSIBLE OR EXTREMELY IMPRACTICABLE TO ASCERTAIN AND THE DEPOSIT IS A
FAIR AND REASONABLE ESTIMATE OF MASTERS’ DAMAGES UNDER THE CIRCUMSTANCES.



10.4
No Limitation on Remedies



Except as provided in Sections 10.2 and 10.3 of this Agreement, nothing
contained in this Agreement will limit either party’s legal or equitable
remedies in the event of a breach of this Agreement.



11.
MISCELLANEOUS PROVISIONS



11.1 
Costs

 
Except as otherwise provided in this Agreement, all costs incurred by Masters or
Buyer relating to this Agreement will be paid by the party incurring the debt.


27

--------------------------------------------------------------------------------


 

11.2
Notices



All notices and communications to be given under this Agreement will be in
writing and will be delivered in person, faxed with receipt acknowledged or
mailed by certified mail, postage prepaid, to the party at the address listed
below. Either party may, by written notice to the other party, change the
address or individual to which delivery will be made under this Section.



 
Masters
 
Buyer
 
Masters Resources, LLC
 
Tekoil & Gas Corporation
 
Attn: Mr. Cris Garcia
 
Attn: Mr. Mark Western
 
9801 Westheimer, Suite 1070
 
5036 Dr. Phillips Blvd., Suite 232
 
Houston, Texas 77042
 
Orlando, Florida 32819
 
Facsimile: 832/252-1805
 
Facsimile: 407/352-8709


11.3
Press Releases



Except as to information required to be disclosed under the laws, rules or
regulations of any governmental agency or stock exchange, prior to making any
press release or other public announcement concerning this Agreement, the
parties will consult with each other and use their best efforts to agree upon
the text of the press release or announcement.



11.4
Antitrust Laws



If this Agreement is subject to Title II of the Hart-Scott-Rodino Antitrust
Improvement Act of 1976 (the “HSR Act”), as amended, or any rules or regulations
promulgated under the HSR Act, the parties will make all filings with and
provide all information to the Federal Trade Commission as required by the HSR
Act as soon as practicable after signing this Agreement.



11.5
Governing Law



This Agreement will be governed by the laws of the State of Texas without regard
to rules concerning conflicts of law and in the event that any judicial
proceeding is brought to interpret or enforce this Agreement, venue shall lie in
Houston, Harris County, Texas.



11.6
Time



Time is of the essence of this Agreement.


11.7
Severability



If any provision in this Agreement is held to be invalid, the invalidity of that
provision will in no way affect any other provision in this Agreement, unless
the invalidity materially prejudices either party in their respective rights and
obligations under the valid provisions of this Agreement.



11.8
Ambiguity



If an ambiguity exists in this Agreement, the ambiguity will not be construed
for or against either party on the basis that the party did or did not author
this Agreement.


28

--------------------------------------------------------------------------------


 

11.9
Waiver



The waiver or failure of either party to enforce any provision in this Agreement
will not be construed as a waiver of any further breach of that provision or of
any other provision in this Agreement.



11.10
Survival



The covenants, agreements, representations, guaranties and warranties contained
in this Agreement will survive the Closing for a period of 180 days and will not
be extinguished by the doctrine of merger.



11.11
Counterparts



This Agreement may be signed in any number of counterparts. Each and every
counterpart will be deemed to be one document.



11.12
Amendment



This Agreement may be amended only by a written instrument signed by the
parties.



11.13
Successors and Assigns



This Agreement binds the parties as well as their heirs, successors and assigns.



11.14
Assignability



Except as provided under Section 1.4 of this Agreement, neither party may
transfer or assign this Agreement without the other party’s prior written
consent.



11.15
Headings



The headings used in this Agreement are for administrative convenience only and
will not be used for purposes of construing this Agreement.



11.16
Entire Agreement



This Agreement constitutes the complete understanding of the parties. This
Agreement supersedes all previous representations and agreements concerning the
subject matter of this Agreement.


[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES ARE ON FOLLOWING PAGE.]

29

--------------------------------------------------------------------------------


 

Signed: November 13th, 2006.      
MASTERS RESOURCES, L.L.C.
 
   
   
    By:   /s/ John W. Barton  

--------------------------------------------------------------------------------

John W. Barton, Managing Member    

        TEKOIL & GAS CORPORATION  
   
   
    By:   /s/ Mark S. Western  

--------------------------------------------------------------------------------

Mark Western, Chairman and CEO  

Exhibit A - The Assets
Exhibit B - The Wells
Exhibit C - Contracts relating to the Assets
Exhibit D - Allocated Values of the Assets
Exhibit E - Form of Assignment and Bill of Sale
Exhibit F - Form of Deed


Schedule 1.1(C) - Equipment
Schedule 1.2(A) - Excluded oil and gas properties
Schedule 1.2(B) - Personal Property owned by Masters Offshore, LLC
Schedule 3.1(G) - Litigation
Schedule 3.1(H) - Agreements affecting the exploration and development of the
Assets
Schedule 3.1(I) - Preferential rights to purchase
Schedule 3.1(J) - Burdens on production created by Masters
Schedule 3.1(M) - Environmental claims


30

--------------------------------------------------------------------------------


Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.


   
Trinity Bay, Chambers County, Texas
   
Masters Lease No.
100-0001-000
Lessor:
State of Texas 30081
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 267
Description:
640 acres being State Tract 18-19A, Galveston & Turtle Bays
 
From surface to 8500'
 
 
Masters Lease No.
100-0002-000
Lessor:
State of Texas 30082
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 271
Description:
640 acres being State Tract 22-23A, Galveston & Turtle Bays
 
From surface to 8500'
   
Masters Lease No.
100-0003-000
Lessor:
State of Texas 30094
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 404
Description:
303 acres being State Tract 21A, Galveston & Turtle Bays
 
From surface to 8500'
   
Masters Lease No.
100-0004-000
Lessor:
State of Texas 33740
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 532
Description:
640 acres being State Tract 14-15B, Galveston Bay
 
From surface to 8500'
   
Masters Lease No.
100-0005-000
Lessor:
State of Texas 33743
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 544
Description:
640 acres being State Tract 18-19B, Galveston Bay
 
From surface to 8500'
   
Masters Lease No.
100-0006-000
Lessor:
State of Texas 33746
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 552
Description:
640 acres being State Tract 22-23B, Galveston Bay
 
From surface to 8500'
   
Masters Lease No.
100-0007-000
Lessor:
State of Texas 33749
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 564
Description:
303 acres being State Tract 25A, Galveston Bay
 
From surface to 8500'
   

 

--------------------------------------------------------------------------------




Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
100-0008-000
Lessor:
State of Texas 33750
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 568
Description:
320 acres being State Tract 25-B, Galveston Bay
 
From surface to 8500'
   
Masters Lease No.
100-0009-000
Lessor:
State of Texas 33751
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 572
Description:
640 acres being State Tract 26-27A, Galveston Bay, less 70
 
Acres being the S/2 SW/4 NW/4, NW/4 SW/4 & N/2 N/2 SW/4 SW/4 leaving 570 acres,
more or less, from surface to 8500'
   
Masters Lease No.
100-0010-000
Lessor:
State of Texas 33752
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 576
Description:
640 acres being State Tract 26-27B, Galveston Bay, less 140
 
Acres being the S/2 S/2 NE/4, N/2 SE/4 & N/2 N/2 S/2 SE/4
leaving 500 acres, more or less, from surface to 8500'
   
Masters Lease No.
100-0011-000
Lessor:
State of Texas 33753
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 580
Description:
454.211 acres according to resurvey but called 540 acres
being State Tract 28-B, Galveston Bay, from surface to 8500'
   
Masters Lease No.
100-0012-000
Lessor:
State of Texas 33754
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 584
Description:
405.464 acres according to resurvey but called 477 acres being State Tract 29-B,
Galveston Bay, from surface to 8500'
   
Masters Lease No.
100-0013-000
Lessor:
State of Texas 33755
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/17/48
Recording:
Vol. 117, Page 588
Description:
486.56 acres according to resurvey but called 606 acres
 
being State Tract 29-32A, Galveston Bay, from surface to 8500'
 
 
Masters Lease No.
100-0014-000
Lessor:
State of Texas 34332
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/13/49
Recording:
Vol. 119, Page 616
Description:
303 acres being State Tract 24A, Galveston Bay
 
From surface to 8500'
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
100-0015-000
Lessor:
State of Texas 34334
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/13/49
Recording:
Vol. 119, Page 612
Description:
303 acres being State Tract 28A, Galveston Bay,
 
From surface to 8500'
 
 
Masters Lease No.
100-0016-000
Lessor:
State of Texas 38504
Lessee:
Humble Oil & Refining Co.
Lease Date:
03/12/52
Recording:
Vol. 142, Page 16
Description:
1198 acres being State Tract 22-23C, Trinity Bay
 
From surface to 8500'
   
Masters Lease No.
100-0017-000
Lessor:
State of Texas 37662
Lessee:
Union Oil Co of California
Lease Date:
10/10/51
Recording:
Vol. 141, Page 585
Description:
640 acres being State Tract 18-19C, Trinity Bay
 
From surface to 8500'
 
 
Masters Lease No.
100-0018-000
Lessor:
State of Texas M-44166
Lessee:
Humble Oil & Refining Co.
Lease Date:
05/10/55
Recording:
Vol. 167, Page 388
Description:
W 160 acres being State Tract 32-B, Trinity Bay, being that
 
Portion included in the Trinity Bay Field Unit as established
 
By Pooling Agreement dated 10/4/57 recorded in Vol. 195, Pg 432 from surface to
8500'
   
Masters Lease No.
100-0019-000
Lessor:
State of Texas 48045
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/10/57
Recording:
Vol. 194, Page 34
Description:
W 160 acres being the W/2 of State Tract 24-B, Trinity Bay,
 
Being that portion included in the Trinity Bay Field Unit as
 
Established by Pooling Agreement dtd 10/4/57 recorded in Vol 195, Pg 432, from
surface to 8500'
 
 
   
Masters Lease No.
100-0020-000
Lessor:
State of Texas ME 810030
Lessee:
Masters Resources LLC
Lease Date:
03/01/01
Recording:
Vol. 510, Page 237
       
Masters Lease No.
100-0021-000
Lessor:
State of Texas ME 800126
Lessee:
Masters Resources LLC
Lease Date:
06/01/00
Recording:
Vol. 466, Page 291
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
100-0022-000
Lessor:
Chambers -Liberty Cos Navigation District
Lessee:
Exxon Corporation
Lease Date:
10/21/87
Recording:
Vol. 28, Page 574
   
Masters Lease No.
100-0023-000
Lessor:
State of Texas ME 860241
Lessee:
Masters Resources LLC
Lease Date:
12/01/06
Recording:
Vol. 891, Page 258
   
Masters Lease No.
100-0024-000
Lessor:
State of Texas ME 860176
Lessee:
Masters Resources LLC
Lease Date:
09/01/06
Recording:
Vol. 871, Page 634
   
Masters Lease No.
100-0025-000
Lessor:
Chambers-Liberty Cos Navigation Dist
Lessee:
Humble Oil & Refining Co.
Lease Date:
11/16/66
Recording:
Vol. 280, Page 119
   
Masters Lease No.
100-0026-000
Lessor:
Exxon Corporation
Lessee:
Vintage Petroleum Inc.
Lease Date:
05/01/91
Recording:
Vol. 244, Page 588
   
Masters Lease No.
100-0027-000
Lessor:
Dept of Army Corp of Engineers 9161
Lessee:
Masters Resources LLC
Lease Date:
12/03/93
Recording:
unrecorded
   
Masters Lease No.
100-0028-000
Lessor:
Dept of Army Corp of Engineers Permit W-N-243-41-3719
Lessee:
Masters Resources LLC
Lease Date:
01/03/57
Recording:
unrecorded
   
Masters Lease No.
100-0029-000
Lessor:
Dept of Army Corp of Engineers Permit W-N-243-41-7041
Lessee:
Masters Resources LLC
Lease Date:
01/03/69
Recording:
unrecorded
   
Masters Lease No.
100-0030-000
Lessor:
Dept of Army Corp of Engineers Permit W-N-243-41-1466
Lessee:
Masters Resources LLC
Lease Date:
03/05/51
Recording:
unrecorded
   
 
 
Masters Lease No.
100-0031-000
Lessor:
Texas Petroleum Investment Co.
Lessee:
Masters Resources LLC
Lease Date:
11/24/03
Recording:
File No. 03 669 242
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Fishers Reef Prospect, Chambers County, Texas
   
Masters Lease No.
101-0001-000
Lessor:
State of Texas M-96828
Lessee:
Vintage Petroleum Inc.
Lease Date:
10/03/95
Recording:
File No. 95 284 730
Description:
240 acres out of 320 acres being the NE/2 of State Tract 2-3A,
 
Trinity Bay, as shown on the official map of Trinity Bay in
 
Texas General Land Office as follows: 80 acres being the E/2
 
NE/4 limited to depths from 9350' to 10500' as shown on the
 
Log of Vintage ST Tr 1-4A well #1 located in the aerial Boundaries of State
Tract 1-4A Unit recorded under File No. 02 551 735, Chambers Co., TX and 160
acres being the W/2 NE/4, SE/4SW/4NW/4, SE/2NE/4NW/4, SE/2SW/4NE/4NW/4, E/2
NE/4NW/4 and SE/4NW/4 limited to depth from Frio Fmn to Vicksburg Fmn as seen on
log of St Tr 2-3A #1 well located in aerial boundaries of State Tract 2-3A Unit
recorded under File No. 98 395 73, Chambers Co., TX.
 
Masters Lease No.
101-0002-000
Lessor:
State of Texas M-96829
Lessee:
Vintage Petroleum Inc.
Lease Date:
10/03/95
Recording:
File No. 95 284 739
Description:
280 acres out of 320 acres being the SW/2 of State Tract 2-3A, Trinity Bay, as
shown on the official map of Trinity Bay in Texas General Land Office as
follows: 110 acres being the
 
SE/4SE/4, SW/4 SE/4, S/2NE/4SE/4 and S/2N/2NE/4SE/4
 
Limited to depths below 9050’ as seen in Humble C-95 well in
 
State Tract 46 as described in St Tr 46 #1 pooling agreement
 
Recorded under File No. 98 395 65; 160 acres being the
 
NW/4SE/4, E/2SW/4 and E/2W/3SW/4 limited to depths from
 
8950’ to 9950’ as seen on St Tr 2-3A #1 well as described in
 
St Tr 2-3A Unit #1 recorded under File No. 98 395 73 and
 
10 acres being N/2N/2NE/4SE/4 limited to depths below Frio
 
15 Sand located at 9040’ as shown on Humble State well No.
 
C-12 as described in St Tr 1-4A Unit recorded under File No.
 
00 467 586.
   
Masters Lease No.
101-0003-000
Lessor:
State of Texas M-96830
Lessee:
Vintage Petroleum Inc.
Lease Date:
10/03/95
Recording:
File No. 95 284 748
Description:
40 acres out of 320 acres being the SW/2 of State Tract 6-7A,
 
Trinity Bay, as shown on the official map of Trinity Bay in
 
Texas General Land Office as follows: SE/4SE/4 of St Tr 6-7A
 
Limited to the Frio Fmn being 9350’ to 10500’ as shown on log Of Vintage Pet St
Tr 1-4A well No. 1 as reflected in St Tr 1-4A Unit Agreement dated eff 12/1/01
recorded File No. 02 551 735.

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
101-0004-000
Lessor:
State of Texas M-96834
Lessee:
Vintage Petroleum Inc.
Lease Date:
10/03/95
Recording:
File No. 95 284 766
Description:
120 acres being the NE/4NE/4, E/2NW/4NE/4, SW/4NE/4
And SE/4NE/4 out of 323.4 acres being the NE/2 of State Tract 47, Trinity Bay,
as shown on the official map of Trinity Bay in Texas General Land Office and
within the aerial boundaries Of St Tr 46 #1 Pooling Agreement dated effective
9/15/98 Recorded under File No. 98 395 65 and limited to those Depths above
10400’ within St Tr 46 Unit.
   
Masters Lease No.
101-0005-000
Lessor:
State of Texas M-96835
Lessee:
Vintage Petroleum Inc.
Lease Date:
10/03/95
Recording:
File No. 95 284 775
Description:
15 acres being the N/2NE/4NW/4SE/4 and N/2N/2NE/4SE/4 out of 323.4 acres being
the SW/2 of State Tract 47,
 
Trinity Bay, as shown on the official map of Trinity Bay in
 
Texas General Land Office limited to the aerial boundaries
 
Of St Tr 46 No. 1 Unit per Pooling Agreement dated effective
 
9/15/98 recorded under File No. 98 395 65 and only those
 
Depths lying above 10400’ within St Tr 46 Unit.
   
Masters Lease No.
101-0006-000
Lessor:
State of Texas M-19755
Lessee:
Humble Oil & Refining Co.
Lease Date:
02/06/36
Recording:
Vol. 52, Page 116
Description:
637.1 acres being Tract 46, Galveston Bay, as shown on the
General Land Office map of Galveston, Turtle & East Bays dated December 1935
   
Masters Lease No.
101-0007-000
Lessor:
State of Texas M-28471
Lessee:
Humble Oil & Refining Co.
Lease Date:
03/09/44
Recording:
Vol. 86, Page 524
Description:
627.4 acres being Tract 45, Galveston Bay, as shown on the
General Land Office map of Galveston, Turtle & East Bays dated December 1935
 
 
Masters Lease No.
101-0008-000
Lessor:
State of Texas M-30083
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 275
Description:
606 acres being Tract 1-4A, Galveston Bay, as shown on the
 
General Land Office map of Galveston, Turtle & East Bays No.
 
16F, Miscellaneous File, General Land Office.
 
 

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
101-0009-000
Lessor:
State of Texas M-30084
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 279
Description:
640 acres being Tract 1-4B, Galveston & Turtle Bay, as shown on the map of
Galveston, Turtle & East Bays No. 16F, Miscellaneous File, General Land Office
   
Masters Lease No.
101-0010-000
Lessor:
State of Texas M-30085
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 283
Description:
606 acres being Tract 5-8A, Galveston & Turtle Bay, as shown On map of
Galveston, Turtle & East Bays No. 16F, Miscellaneous File, General Land Office
 
 
Masters Lease No.
101-0011-000
Lessor:
State of Texas M-30086
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 287
Description:
640 acres being Tract 5-8B, Galveston & Turtle Bay, as shown On the map of
Galveston, Turtle & East Bays No. 16F,
 
Miscellaneous File, General Land Office.
 
 
Masters Lease No.
101-0012-000
Lessor:
State of Texas M-30088
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/11/46
Recording:
Vol. 99, Page 295
Description:
640 acres being Tract 9-12B, Galveston & Turtle Bay, as shown on map of
Galveston, Turtle & East Bays No. 16F, Miscellaneous File, General Land Office
   
Masters Lease No.
101-0013-000
Lessor:
State of Texas M-44164
Lessee:
Humble Oil & Refining Co.
Lease Date:
05/10/55
Recording:
Vol. 167, Page 398
Description:
303 acres out of 606 acres being the S/2 of Tract 9-12A,
 
Trinity Bay, as shown on official map of Trinity Bay on
 
File in the General Land Office
   
Masters Lease No.
101-0014-000
Lessor:
State of Texas M-47494
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/12/56
Recording:
Vol. 189, Page 517
Description:
320 acres being the NW/2 of Tract 1-4C, Trinity Bay, as shown on the official
map of Trinity Bay on file in the General
 
Land Office
 
 
Masters Lease No.
101-0015-000
Lessor:
State of Texas ME 800151
Lessee:
Masters Resources LLC
Lease Date:
7/01/00
Recording:
File No. 00 466 289

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
101-0016-000
Lessor:
State of Texas ME 810029
Lessee:
Masters Resources LLC
Lease Date:
04/10/91
Recording:
Vol. 474, Page 55
   
Masters Lease No.
101-0017-000
Lessor:
State of Texas ME 810039
Lessee:
Masters Resources LLC
Lease Date:
04/01/01
Recording:
File No. 01 509 385
   
Masters Lease No.
101-0018-000
Lessor:
State of Texas ME 810040
Lessee:
Masters Resources LLC
Lease Date:
04/01/01
Recording:
File No. 01 509 369
   
Masters Lease No.
101-0019-000
Lessor:
State of Texas ME 810041
Lessee:
Masters Resources LLC
Lease Date:
05/01/01
Recording:
File No. 01 517 70
   
Masters Lease No.
101-0020-000
Lessor:
State of Texas ME 820109
Lessee:
Masters Resources LLC
Lease Date:
06/01/02
Recording:
File No. 03 618 71
   
Masters Lease No.
101-0021-000
Lessor:
State of Texas ME 820139
Lessee:
Masters Resources LLC
Lease Date:
08/01/02
Recording:
File No. 03 618 86
   
Masters Lease No.
101-0022-000
Lessor:
State of Texas ME 840252
Lessee:
Masters Resources LLC
Lease Date:
01/29/95
Recording:
File No. 95 267 817
   
Masters Lease No.
101-0023-000
Lessor:
State of Texas ME 840255
Lessee:
Masters Resources LLC
Lease Date:
01/15/95
Recording:
File No. 95 267 849
   
Masters Lease No.
101-0024-000
Lessor:
State of Texas ME 840256
Lessee:
Masters Resources LLC
Lease Date:
01/15/95
Recording:
File No. 95 268 1
   
Masters Lease No.
101-0025-000
Lessor:
State of Texas ME 850066
Lessee:
Masters Resources LLC
Lease Date:
06/01/05
Recording:
Vol. 843, Page 129

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
101-0026-000
Lessor:
State of Texas ME 850086
Lessee:
Masters Resources LLC
Lease Date:
08/06/95
Recording:
File No. 95 273 357
   
Masters Lease No.
101-0027-000
Lessor:
State of Texas ME 850226
Lessee:
Masters Resources LLC
Lease Date:
01/01/96
Recording:
File No. 96 304 580
   
Masters Lease No.
101-0028-000
Lessor:
State of Texas ME 850228
Lessee:
Masters Resources LLC
Lease Date:
01/01/96
Recording:
File No. 96 304 610
   
Masters Lease No.
101-0029-000
Lessor:
State of Texas ME 860242
Lessee:
Masters Resources LLC
Lease Date:
11/01/96
Recording:
File No. 96 304 642
   
Masters Lease No.
101-0030-000
Lessor:
State of Texas ME 870078
Lessee:
Masters Resources LLC
Lease Date:
05/01/97
Recording:
File No. 97 337 450
 
 
Masters Lease No.
101-0031-000
Lessor:
State of Texas ME 890056
Lessee:
Masters Resources LLC
Lease Date:
04/01/99
Recording:
File No. 99 409 386
   
Masters Lease No.
101-0032-000
Lessor:
State of Texas ME 980016
Lessee:
Masters Resources LLC
Lease Date:
01/01/98
Recording:
File No. 98 373 57
   
Masters Lease No.
101-0033-000
Lessor:
State of Texas ME 980035
Lessee:
Masters Resources LLC
Lease Date:
02/01/98
Recording:
File No. 98 385 416
   
Masters Lease No.
101-0034-000
Lessor:
State of Texas ME 980101
Lessee:
Masters Resources LLC
Lease Date:
10/01/98
Recording:
File No. 98 390 527
   
Masters Lease No.
101-0035-000
Lessor:
State of Texas ME 20010013
Lessee:
Masters Resources LLC
Lease Date:
11/01/00
Recording:
File No. 01 487 789
 
 

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
101-0036-000
Lessor:
State of Texas ME 20000018
Lessee:
Masters Resources LLC
Lease Date:
01/01/00
Recording:
File No. 00 457 593
   
Masters Lease No.
101-0037-000
Lessor:
State of Texas ME 20000047
Lessee:
Masters Resources LLC
Lease Date:
05/01/00
Recording:
File No. 00 462 527
   
Masters Lease No.
101-0038-000
Lessor:
State of Texas LC 20030023
Lessee:
Masters Resources LLC
Lease Date:
11/01/03
Recording:
File No. 04 681 585
   
Masters Lease No.
101-0039-000
Lessor:
State of Texas ME 840177
Lessee:
Masters Resources LLC
Lease Date:
10/19/94
Recording:
File No. 95 262 123
   
Masters Lease No.
101-0040-000
Lessor:
State of Texas ME 830206
Lessee:
Masters Resources LLC
Lease Date:
01/01/04
Recording:
File No. 04 694 482
   
Masters Lease No.
101-0041-000
Lessor:
State of Texas M-104268
Lessee:
Masters Resources LLC
Lease Date:
10/19/04
Recording:
File No. 04 743 301
Description:
320 acres, more or less being the SW/2 of Tract 6-7A, Trinity
 
Bay, less 40 acres within boundaries of the State Tract 1-4A
 
Unit being the SE/4 SE/4 of Tract 6-7A from the surface to
 
11060’ as shown on the applicable official submerged area
 
map on file in the Texas General Land Office
   
RED FISH REEF, Chambers & Galveston Counties., TX
   
Masters Lease No.
102-0001-000
Lessor:
State of Texas 19987
Lessee:
Humble Oil & Refining Company
Lease Date:
03/19/36
Recording:
Vol. 52, Page 237
Description:
640 acres, more or less, being Tract 246, Galveston Bay
 
 
Masters Lease No.
102-0002-000
Lessor:
State of Texas 19988
Lessee:
Humble Oil & Refining Company
Lease Date:
03/19/36
Recording:
Vol. 52, Pg 239
Description:
320 acres, more or less, in the SE/2 of Tract 247, Galveston
 
Bay
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
102-0003-000
Lessor:
State of Texas 28498
Lessee:
Humble Oil & Refining Company
Lease Date:
03/09/44
Recording:
Vol. 86, Page 568
Description:
640 acres, more or less, being Tract 224, Galveston Bay
   
Masters Lease No.
102-0004-000
Lessor:
State of Texas 28499
Lessee:
Humble Oil & Refining Company
Lease Date:
03/09/44
Recording:
Vol. 86, Pg 571
Description:
640 acres , more or less, being Tract 225, Galveston Bay
   
Masters Lease No.
102-0005-000
Lessor:
State of Texas 28500
Lessee:
Humble Oil & Refining Company
Lease Date:
03/09/44
Recording:
Vol 86, Pg 575
Description:
320 acres, more or less, being the NW/2 of Tract 226,
 
Galveston Bay
   
Masters Lease No.
102-0006-000
Lessor:
State of Texas 31835
Lessee:
Humble Oil & Refining Company
Lease Date:
11/13/47
Recording:
Vol 111, Pg 43, Chambers Co, TX
 
Book 807, Pg 485, Galveston Co., TX
Description:
320 acres, more or less, being the SW/2 of Tract 200,
 
Galveston Bay, Chambers and Galveston Co. TX.
   
Masters Lease No.
102-0007-000
Lessor:
State of Texas 35596
Lessee:
Humble Oil & Refining Company
Lease Date:
06/15/50
Recording:
Vol 131, Pg 448
Description:
240 acres, more or less, being the NW 160 acres and W 80 acres of Tract 204,
Galveston Bay
   
Masters Lease No.
102-0008-000
Lessor:
State of Texas 46783
Lessee:
Humble Oil & Refining Company
Lease Date:
07/09/56
Recording:
Vol. 216, Pg 282, Chambers Co., TX
 
Book 1352, Pg 642, Galveston Co., TX
Description:
320 acres, more or less, being the W/2 of Tract 245,
 
Galveston Bay, Chambers and Galveston Co., TX
   
Masters Lease No.
102-0009-000
Lessor:
USX Corporation
Lessee:
Masters Resources LLC
Lease Date:
03/18/96
Recording:
Vol 292, Pg 42
   
Masters Lease No.
102-0010-000
Lessor:
USX Corporation
Lessee:
Masters Resources LLC
Lease Date:
03/18/96
Recording:
Vol 292, Pg 57
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0011-000
Lessor:
USX Corporation
Lessee:
Masters Resources LLC
Lease Date:
10/26/98
Recording:
Vol. 389, Pg 655
   
Masters Lease No.
102-0012-000
Lessor:
Cedar Crossing LP
Lessee:
Masters Resources LLC
Lease Date:
10/01/00
Recording:
Vol. 478, Pg 261
   
Masters Lease No.
102-0013-000
Lessor:
Robert E. Smith
Lessee:
Vintage Pipeline Inc.
Lease Date:
10/18/00
Recording:
File No. 00 478 239
   
Masters Lease No.
102-0014-000
Lessor:
Patricia Reed
Lessee:
Vintage Pipeline Inc.
Lease Date:
10/18/00
Recording:
File No. 00 478 244
   
Masters Lease No.
102-0015-000
Lessor:
Marie Pfistner Delahoussaye
Lessee:
Vintage Pipeline Inc.
Lease Date:
10/18/00
Recording:
File No. 00 478 248
   
Masters Lease No.
102-0016-000
Lessor:
Jacky Nebauer etux
Lessee:
Vintage Pipeline Inc.
Lease Date:
10/18/00
Recording:
File No. 00 478 252
   
Masters Lease No.
102-0017-000
Lessor:
SWF #4
Lessee:
Vintage Pipeline Inc.
Lease Date:
10/10/00
Recording:
File No. 00 478 256
   
Masters Lease No.
102-0018-000
Lessor:
State of Texas ME 820151
Lessee:
Masters Resources LLC
Lease Date:
08/01/02
Recording:
File No. 02 586 234
   
Masters Lease No.
102-0019-000
Lessor:
State of Texas ME 820149
Lessee:
Masters Resources LLC
Lease Date:
06/01/02
Recording:
File No. 02 586 218
   
Masters Lease No.
102-0020-000
Lessor:
State of Texas ME 820138
Lessee:
Masters Resources LLC
Lease Date:
08/01/02
Recording:
File No. 02 586 202
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0021-000
Lessor:
State of Texas ME 810081
Lessee:
Masters Resources LLC
Lease Date:
08/01/01
Recording:
File No. 02 586 122
 
 
Masters Lease No.
102-0022-000
Lessor:
State of Texas ME 820204
Lessee:
Masters Resources LLC
Lease Date:
11/01/02
Recording:
File No. 02 586 266
 
 
Masters Lease No.
102-0023-000
Lessor:
State of Texas ME 820178
Lessee:
Masters Resources LLC
Lease Date:
09/01/02
Recording:
File No. 02 586 250
   
Masters Lease No.
102-0024-000
Lessor:
State of Texas ME 810112
Lessee:
Masters Resources LLC
Lease Date:
09/01/01
Recording:
File No. 02 586 138
   
Masters Lease No.
102-0025-000
Lessor:
State of Texas ME 810177
Lessee:
Masters Resources LLC
Lease Date:
11/01/01
Recording:
File No. 01761-0702, Galveston Co., TX
   
Masters Lease No.
102-0026-000
Lessor:
State of Texas ME 810190
Lessee:
Masters Resources LLC
Lease Date:
11/01/01
Recording:
File No. 02 586 154
   
Masters Lease No.
102-0027-000
Lessor:
State of Texas ME 820074
Lessee:
Masters Resources LLC
Lease Date:
03/01/02
Recording:
File No. 02 592 762
   
Masters Lease No.
102-0028-000
Lessor:
State of Texas ME 820020
Lessee:
Masters Resources LLC
Lease Date:
03/01/02
Recording:
File No. 03 599 31
   
Masters Lease No.
102-0029-000
Lessor:
State of Texas ME 820080
Lessee:
Masters Resources LLC
Lease Date:
05/01/02
Recording:
File No.02 586 170
   
Masters Lease No.
102-0030-000
Lessor:
Jindal United Steel Corp.
Lessee:
Masters Resources LLC
Lease Date:
05/01/01
Recording:
unrecorded
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0031-000
Lessor:
State of Texas ME 840251
Lessee:
Masters Resources LLC
Lease Date:
01/01/05
Recording:
Vol. 843, Pg 94
   
Masters Lease No.
102-0032-000
Lessor:
State of Texas ME 840253
Lessee:
Masters Resources LLC
Lease Date:
01/20/95
Recording:
File No. 95 267 841
   
Masters Lease No.
102-0033-000
Lessor:
State of Texas ME 850002
Lessee:
Masters Resources LLC
Lease Date:
02/05/95
Recording:
File No. 95 268 9
 
 
Masters Lease No.
102-0034-000
Lessor:
State of Texas ME 850003
Lessee:
Masters Resources LLC
Lease Date:
02/01/05
Recording:
Vol. 843, Pg 111
   
Masters Lease No.
102-0035-000
Lessor:
State of Texas ME 890026
Lessee:
Masters Resources LLC
Lease Date:
03/01/99
Recording:
File No. 99 409 383
   
Masters Lease No.
102-0036-000
Lessor:
State of Texas ME 890132
Lessee:
Masters Resources LLC
Lease Date:
08/01/99
Recording:
File No. 99 424 403
 
 
Masters Lease No.
102-0037-000
Lessor:
State of Texas ME 890127
Lessee:
Masters Resources LLC
Lease Date:
08/01/99
Recording:
File No. 99 424 391
 
 
Masters Lease No.
102-0038-000
Lessor:
State of Texas ME 890129
Lessee:
Masters Resources LLC
Lease Date:
08/01/99
Recording:
File No. 99 424 394
   
Masters Lease No.
102-0039-000
Lessor:
State of Texas ME 890130
Lessee:
Masters Resources LLC
Lease Date:
08/01/99
Recording:
File No. 99 424 397
   
Masters Lease No.
102-0040-000
Lessor:
State of Texas ME 840002
Lessee:
Masters Resources LLC
Lease Date:
02/01/04
Recording:
File No. 04 717 409
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0041-00
Lessor:
State of Texas ME 840001
Lessee:
Masters Resources LLC
Lease Date:
02/01/04
Recording:
File No. 04 717 393
   
Masters Lease No.
102-0042-000
Lessor:
State of Texas ME 840056
Lessee:
Masters Resources LLC
Lease Date:
05/01/04
Recording:
File No. 04 723 345
   
Masters Lease No.
102-0043-000
Lessor:
State of Texas ME 830088
Lessee:
Masters Resources LLC
Lease Date:
09/01/03
Recording:
File No. 04 720 123
 
 
Masters Lease No.
102-0044-000
Lessor:
State of Texas ME 830063
Lessee:
Masters Resources LLC
Lease Date:
06/01/03
Recording:
File No. 04 720 139
   
Masters Lease No.
102-0045-000
Lessor:
State of Texas ME 840006
Lessee:
Masters Resources LLC
Lease Date:
03/27/94
Recording:
File No. 94 235 495
   
Masters Lease No.
102-0046-000
Lessor:
State of Texas ME 840085
Lessee:
Masters Resources LLC
Lease Date:
05/16/94
Recording:
File No. 94 243 292
   
Masters Lease No.
102-0047-000
Lessor:
State of Texas ME 830115
Lessee:
Masters Resources LLC
Lease Date:
07/05/93
Recording:
File No. 93 211 233
   
Masters Lease No.
102-0048-000
Lessor:
State of Texas ME 830116
Lessee:
Masters Resources LLC
Lease Date:
07/05/93
Recording:
File No. 93 211 227
   
Masters Lease No.
102-0049-000
Lessor:
State of Texas ME 830226
Lessee:
Masters Resources LLC
Lease Date:
12/01/03
Recording:
File No. 04 720 107
 
 
Masters Lease No.
102-0050-000
Lessor:
State of Texas ME 830199
Lessee:
Masters Resources LLC
Lease Date:
12/05/93
Recording:
File No. 94 229 369
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0051-000
Lessor:
State of Texas ME 800187
Lessee:
Masters Resources LLC
Lease Date:
08/01/00
Recording:
File No. 02 537 93
   
Masters Lease No.
102-0052-000
Lessor:
State of Texas ME 950022
Lessee:
Masters Resources LLC
Lease Date:
01/04/95
Recording:
File No. 95 268 17
   
Masters Lease No.
102-0053-000
Lessor:
State of Texas ME 890131
Lessee:
Masters Resources LLC
Lease Date:
08/01/99
Recording:
File No. 99 424 400
   
Masters Lease No.
102-0054-000
Lessor:
State of Texas ME 800138
Lessee:
Masters Resources LLC
Lease Date:
08/01/00
Recording:
File No. 02 537 45
   
Masters Lease No.
102-0055-000
Lessor:
State of Texas ME 800154
Lessee:
Masters Resources LLC
Lease Date:
08/01/00
Recording:
File No. 02 537 61
   
Masters Lease No.
102-0056-000
Lessor:
State of Texas ME 800186
Lessee:
Masters Resources LLC
Lease Date:
08/01/00
Recording:
File No. 02 537 77
   
Masters Lease No.
102-0057-000
Lessor:
State of Texas ME 800188
Lessee:
Masters Resources LLC
Lease Date:
09/01/00
Recording:
File No. 02 537 109
   
Masters Lease No.
102-0058-000
Lessor:
State of Texas ME 800190
Lessee:
Masters Resources LLC
Lease Date:
09/01/00
Recording:
File No. 02 537 125
   
Masters Lease No.
102-0059-000
Lessor:
State of Texas ME 800191
Lessee:
Masters Resources LLC
Lease Date:
09/01/00
Recording:
File No. 02 537 141
   
Masters Lease No.
102-0060-000
Lessor:
State of Texas ME 800192
Lessee:
Masters Resources LLC
Lease Date:
09/01/00
Recording:
File No. 02 537 157

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

       
Masters Lease No.
102-0061-000
Lessor:
State of Texas ME 810075
Lessee:
Masters Resources LLC
Lease Date:
06/01/01
Recording:
File No. 02 543 345
   
Masters Lease No.
102-0062-000
Lessor:
State of Texas ME 810076
Lessee:
Masters Resources LLC
Lease Date:
06/01/01
Recording:
File No. 02 543 365
   
Masters Lease No.
102-0063-000
Lessor:
State of Texas ME 810077
Lessee:
Masters Resources LLC
Lease Date:
06/01/01
Recording:
File No. 02 543 381
   
Masters Lease No.
102-0064-000
Lessor:
State of Texas ME 810078
Lessee:
Masters Resources LLC
Lease Date:
06/01/01
Recording:
File No. 02 543 399
   
Masters Lease No.
102-0065-000
Lessor:
State of Texas ME 810080
Lessee:
Masters Resources LLC
Lease Date:
09/01/01
Recording:
File No. 02 568 335
   
Masters Lease No.
102-0066-000
Lessor:
State of Texas ME 810109
Lessee:
Masters Resources LLC
Lease Date:
09/01/01
Recording:
File No. 02 568 380
   
Masters Lease No.
102-0067-000
Lessor:
State of Texas ME 810110
Lessee:
Masters Resources LLC
Lease Date:
09/01/01
Recording:
File No. 02 568 290
   
Masters Lease No.
102-0068-000
Lessor:
State of Texas ME 810111
Lessee:
Masters Resources LLC
Lease Date:
09/01/01
Recording:
File No. 02 568 320
   
Masters Lease No.
102-0069-000
Lessor:
State of Texas ME 810152
Lessee:
Masters Resources LLC
Lease Date:
09/01/01
Recording:
File No. 02 568 365
   
Masters Lease No.
102-0070-000
Lessor:
State of Texas ME 810176
Lessee:
Masters Resources LLC
Lease Date:
10/01/01
Recording:
File No. 02 568 350

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

       
Masters Lease No.
102-0071-000
Lessor:
State of Texas ME 810178
Lessee:
Masters Resources LLC
Lease Date:
10/01/01
Recording:
File No. 02 568 305
   
Masters Lease No.
102-0072-000
Lessor:
State of Texas ME 820081
Lessee:
Masters Resources LLC
Lease Date:
05/01/02
Recording:
File No. 02 568 186
   
Masters Lease No.
102-0073-000
Lessor:
State of Texas ME 850022
Lessee:
Masters Resources LLC
Lease Date:
03/01/95
Recording:
File No. 95 267 825
 
 
Masters Lease No.
102-0074-000
Lessor:
State of Texas ME 850068
Lessee:
Masters Resources LLC
Lease Date:
06/17/95
Recording:
File No. 95 273 350
   
Masters Lease No.
102-0075-000
Lessor:
State of Texas ME 850225
Lessee:
Masters Resources LLC
Lease Date:
01/01/06
Recording:
Vol. 843, Page 146
   
Masters Lease No.
102-0076-000
Lessor:
State of Texas ME 850227
Lessee:
Masters Resources LLC
Lease Date:
01/01/06
Recording:
Vol. 843, Page 77
   
Masters Lease No.
102-0077-000
Lessor:
State of Texas ME 850241
Lessee:
Masters Resources LLC
Lease Date:
02/01/96
Recording:
File No. 96 304 625
   
Masters Lease No.
102-0078-000
Lessor:
State of Texas ME 860111
Lessee:
Masters Resources LLC
Lease Date:
07/01/06
Recording:
Vol. 871, Pg 651
   
Masters Lease No.
102-0079-000
Lessor:
State of Texas ME 860293
Lessee:
Masters Resources LLC
Lease Date:
02/01/97
Recording:
File No. 97 337 442
   
Masters Lease No.
102-0080-000
Lessor:
State of Texas ME 870068
Lessee:
Masters Resources LLC
Lease Date:
03/01/97
Recording:
File No. 97 337 446
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0081-000
Lessor:
State of Texas ME 870069
Lessee:
Masters Resources LLC
Lease Date:
03/01/97
Recording:
File No. 97 337 448
   
Masters Lease No.
102-0082-000
Lessor:
State of Texas ME 870088
Lessee:
Masters Resources LLC
Lease Date:
05/01/97
Recording:
File No. 97 337 444
   
Masters Lease No.
102-0083-000
Lessor:
State of Texas ME 870144
Lessee:
Masters Resources LLC
Lease Date:
08/01/97
Recording:
File No. 97 340 736
   
Masters Lease No.
102-0084-000
Lessor:
State of Texas ME 870190
Lessee:
Masters Resources LLC
Lease Date:
10/01/97
Recording:
File No. 97 347 717
   
Masters Lease No.
102-0085-000
Lessor:
State of Texas ME 870200
Lessee:
Masters Resources LLC
Lease Date:
11/01/97
Recording:
File No. 97 347 720
   
Masters Lease No.
102-0086-000
Lessor:
State of Texas ME 880036
Lessee:
Masters Resources LLC
Lease Date:
03/01/98
Recording:
File No. 98 363 549
   
Masters Lease No.
102-0087-000
Lessor:
State of Texas ME 880100
Lessee:
Masters Resources LLC
Lease Date:
08/01/98
Recording:
File No. 98 386 7
   
Masters Lease No.
102-0088-000
Lessor:
State of Texas ME 880109
Lessee:
Masters Resources LLC
Lease Date:
09/01/98
Recording:
File No. 98 386 9
   
Masters Lease No.
102-0089-000
Lessor:
State of Texas SL 870156
Lessee:
Masters Resources LLC
Lease Date:
03/31/87
Recording:
File No. 87 11 408
   
Masters Lease No.
102-0090-000
Lessor:
F I Fisher etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/12/41
Recording:
Vol. 72, Page 47
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0091-000
Lessor:
Lizzie Wilburn
Lessee:
Humble Oil & Refining Co.
Lease Date:
02/19/51
Recording:
Vol. 130, Pg 447
   
Masters Lease No.
102-0092-000
Lessor:
A M Wilburn
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/14/41
Recording:
Vol. 72, Page 61
   
Masters Lease No.
102-0093-000
Lessor:
Joe Syer etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
04/03/51
Recording:
Vol. 132, Page 172
   
Masters Lease No.
102-0094-000
Lessor:
Lizzie Wilburn
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/18/41
Recording:
Vol. 72, Page 57
   
Masters Lease No.
102-0095-000
Lessor:
Joe Syer etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/12/41
Recording:
Vol. 72, Page 70
   
Masters Lease No.
102-0096-000
Lessor:
Kirby Petroleum Co.
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/16/41
Recording:
Vol. 72, Page 63
   
Masters Lease No.
102-0097-000
Lessor:
Elizabeth Winfree etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/14/41
Recording:
Vol. 72, Page 174
   
Masters Lease No.
102-0098-000
Lessor:
Charles T. Kilgore etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/17/41
Recording:
Vol. 72, Page 64
   
Masters Lease No.
102-0099-000
Lessor:
Vera Harrold etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/25/41
Recording:
Vol. 72, Page 66
   
Masters Lease No.
102-0100-000
Lessor:
B D Fisher etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/12/41
Recording:
Vol. 72, Page 65
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0101-000
Lessor:
B E Fisher etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/13/41
Recording:
Vol. 72, Page 69
   
Masters Lease No.
102-0102-000
Lessor:
Dr. John G Schilling etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
07/02/41
Recording:
Vol. 72, Page 71
   
Masters Lease No.
102-0103-000
Lessor:
First National Bank of Goose Creek
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/20/41
Recording:
Vol. 72, Page 73
   
Masters Lease No.
102-0104-000
Lessor:
Ella Ilfrey
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/14/41
Recording:
Vol. 72, Page 75
   
Masters Lease No.
102-0105-000
Lessor:
Will Wright etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/18/41
Recording:
Vol. 72, Page 76
   
Masters Lease No.
102-0106-000
Lessor:
O K Winfree
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/14/41
Recording:
Vol. 72, Page 77
   
Masters Lease No.
102-0107-000
Lessor:
L W Massey etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/25/41
Recording:
Vol. 72, Page 78
   
Masters Lease No.
102-0108-000
Lessor:
T F Casey etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/16/41
Recording:
Vol. 72, Page 80
   
Masters Lease No.
102-0109-000
Lessor:
R R. Zierlein
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/16/41
Recording:
Vol. 72, Page 81
   
Masters Lease No.
102-0110-000
Lessor:
J N Nelson etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/17/41
Recording:
Vol. 72, Page 82
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0111-000
Lessor:
S R Williams etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/23/41
Recording:
Vol. 72, Page 83
   
Masters Lease No.
102-0112-000
Lessor:
Vance McLean etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
07/01/41
Recording:
Vol. 72, Page 86
   
Masters Lease No.
102-0113-000
Lessor:
J N Thornton etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/17/41
Recording:
Vol. 72, Page 87
   
Masters Lease No.
102-0114-000
Lessor:
M W Epperson etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/14/41
Recording:
Vol. 72, Page 88
   
Masters Lease No.
102-0115-000
Lessor:
W W Daniel etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/13/41
Recording:
Vol. 72, Page 91
   
Masters Lease No.
102-0116-000
Lessor:
I R Williams etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/16/41
Recording:
Vol. 72, Page 95
   
Masters Lease No.
102-0117-000
Lessor:
J H Williams etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/16/41
Recording:
Vol. 72, Page 96
   
Masters Lease No.
102-00118-000
Lessor:
J H Williams etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
06/27/41
Recording:
Vol. 72, Page 97
   
Masters Lease No.
102-0119-000
Lessor:
State of Texas Dept of Highways & Public Transportation
Lessee:
Exxon Corporation
Lease Date:
04/18/79
Recording:
unrecorded
   
Masters Lease No.
102-0120-000
Lessor:
Kirby Petroleum Co.
Lessee:
Humble Oil & Refining Co.
Lease Date:
05/08/47
Recording:
Vol. 103, Page 34
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
102-0121-000
Lessor:
John G. Schilling etux
Lessee:
Humble Oil & Refining Co.
Lease Date:
09/27/48
Recording:
Vol. 110, Page 499
   
Masters Lease No.
102-0122-000
Lessor:
Eula Syer etvir
Lessee:
Humble Oil & Refining Co.
Lease Date:
02/14/51
Recording:
Vol. 130, Page 429
   
Masters Lease No.
102-0123-000
Lessor:
William Clark Richardson etal
Lessee:
Humble Oil & Refining Co.
Lease Date:
02/21/51
Recording:
Vol. 130, Page 587
   
Masters Lease No.
102-0124-000
Lessor:
Southern Canal Co.
Lessee:
Humble Oil & Refining Co.
Lease Date:
03/09/51
Recording:
Vol. 131, Page 333
   
Masters Lease No.
102-0125-000
Lessor:
W J Moreau
Lessee:
Humble Oil & Refining Co.
Lease Date:
07/08/54
Recording:
Vol. 159, Page 422
   
Masters Lease No.
102-0126-000
Lessor:
State of Texas M-103728
Lessee:
Masters Resources LLC
Lease Date:
04/06/04
Recording:
File No. 05 779 431
Description:
40 acres, more or less, being the NW/4 of SE/4 of
 
SW/2 of Tract 109, Galveston Bay, in the form of a
 
Square around wellbore bottomhole location identified
 
By API #42-071-30925 and limited to depths from
 
Surface to 10,080’ only as shown on applicable
 
Official submerged area map on file in Texas General
 
Land Office.
   
Masters Lease No.
102-0127-000
Lessor:
State of Texas M-103802
Lessee:
Masters Resources LLC
Lease Date:
04/06/04
Recording:
File No. 05 779 437
Description:
40 acres, more or less, being part of SW/2 of Tract 203,
 
Galveston Bay, in the form of a square around wellbore
 
Bottomhole located identified by API #42-071-31906 and
 
Limited to depths from surface to 13,848’ only as shown on
 
Applicable official submerged area map on file in Texas
 
General Land Office.

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
102-0128-000
Lessor:
State of Texas M-104722
Lessee:
Masters Resources LLC
Lease Date:
01/18/05
Recording:
File No. 05 769 34
Description:
40 acres, more or less, being the NE/2 of Tract 248,
 
Galveston Bay, in the form of a square around the
 
Bottomhole location of well no. 193 identified by
 
API #42-071-31435 and limited to depths from surface
 
To 9742’ only as shown on applicable official submerged
 
Area map on file in the Texas General Land Office.
       
Masters Lease No.
102-0129-000
Lessor:
Vintage Petroleum Inc.
Lessee:
Masters Resources LLC
Lease Date:
04/01/00
Recording:
File No. 00 460 645
   
Masters Lease No.
102-0130-000
Lessor:
State of Texas ME 860112
Lessee:
Exxon Corporation
Lease Date:
07/01/96
Recording:
File No. 96 307 813
   
Masters Lease No.
 
Lessor:
Exxon Corporation
Lease Date:
05/01/91
Recording:
File No. 95 267 584
   
Masters Lease No.
 
Lessor:
Kirby Petroleum
Lease Date:
05/27/49
Recording:
Vol. 115, Page 600
   
Masters Lease No.
 
Lessor:
B E Fisher etux
Lease Date:
02/19/51
Recording:
Vol. 130, Page 526
   
Masters Lease No.
 
Lessor:
R C Fisher Sr. etux
Lease Date:
02/08/52
Recording:
Vol. 139, Page 210
   
Masters Lease No.
 
Lessor:
Joshua W Williams etux
Lease Date:
11/12/36
Recording:
Vol. 57, Page 36
   
Masters Lease No.
 
Lessor:
A R Schearer etal
Lease Date:
02/13/51
Recording:
Vol. 130, Page 457
   
Masters Lease No.
 
Lessor:
M H Barrow etal
Lease Date:
02/20/51
Recording:
Vol. 130, Page 457
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
 
Lessor:
R C Lawrence etal
Lease Date:
02/20/84
Recording:
Vol. 131, Page 61
   
Masters Lease No.
 
Lessor:
Texas Highway Dept
Lease Date:
04/23/59
Recording:
Rdxing Permit
   
Masters Lease No.
 
Lessor:
Chambers County TX
Lease Date:
02/28/74
Recording:
Rdxing Permit
   
North Point Bolivar, Galveston County, Texas
   
Masters Lease No.
103-0001-000
Lessor:
State of Texas M-62790
Lessee:
Occidental Petroleum Corp. etal
Lease Date:
12/03/68
Recording:
Vol. 1981, Page 262
Description:
640 acres, more or less, being State Tract 343, Galveston Bay,
 
N Point Bolivar Field, Galveston Co., TX
   
Masters Lease No.
103-0002-000
Lessor:
State of Texas SL20010017
Lessee:
Masters Resources LLC
Lease Date:
07/01/06
Recording:
File No. 2006050556
   
Masters Lease No.
103-0003-000
Lessor:
State of Texas SL 810690
Lessee:
Masters Resources LLC
Lease Date:
02/15/02
Recording:
File No. 2005086265
   
Masters Lease No.
103-0004-000
Lessor:
State of Texas SL 830006
Lessee:
Masters Resources LLC
Lease Date:
10/03/04
Recording:
File No. 2005013907
   
Masters Lease No.
103-0005-000
Lessor:
Sun Oil Company
Lessee:
Houston Oil & Minerals
Lease Date:
08/21/73
Recording:
Vol. 350, Page 676
   
Masters Lease No.
103-0006-000
Lessor:
Sun Oil Company
Lessee:
Houston Oil & Minerals
Lease Date:
08/21/73
Recording:
Vol. 350, Page 665

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
103-0006-001
Lessor:
Houston Oil & Minerals
Lessee:
Enserch Corporation
Lease Date:
01/01/78
Recording:
Vol. 431, Page 684
   
Masters Lease No.
103-0007-000
Lessor:
Sun Oil Company
Lessee:
Houston Oil & Minerals
Lease Date:
08/21/73
Recording:
Vol. 350, Page 670
   
Masters Lease No.
103-0008-000
Lessor:
City of Texas City etal
Lessee:
Vintage Pipeline Inc.
Lease Date:
01/01/98
Recording:
unrecorded
 
 
Masters Lease No.
103-0009-001
Lessor:
Boyt Realty Company etal
Lessee:
Houston Oil & Minerals
Lease Date:
10/12/72
Recording:
Vol. 2303, Page 367
   
Masters Lease No.
103-0010-000
Lessor:
Verdia N. Johnson etal
Lessee:
Houston Oil & Minerals
Lease Date:
11/15/72
Recording:
GAC 013871119
   
Masters Lease No.
103-0011-001
Lessor:
Boyt Realty Company
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2748, Page 842
   
Masters Lease No.
103-0011-002
Lessor:
Doyle McDonald
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 438
   
Masters Lease No.
103-0011-003
Lessor:
Donald M Markle
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 448
   
Masters Lease No.
103-0011-004
Lessor:
Warren Honey et ux
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 458
   
Masters Lease No.
103-0011-005
Lessor:
Robert I Cohen III
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 370
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
103-0011-006
Lessor:
Verdia N Johnson etal
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 417
 
 
Masters Lease No.
103-0011-007
Lessor:
Elizabeth J W Baker etal
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 379
   
Masters Lease No.
103-0011-008
Lessor:
Mary C Skewes Cox
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 399
   
Masters Lease No.
103-0011-009
Lessor:
Sam J Williams Jr etux
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 388
   
Masters Lease No.
103-0011-010
Lessor:
E E Paramore III
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 408
   
Masters Lease No.
103-0011-011
Lessor:
Theodore B Stubbs etal
Lessee:
Houston Oil & Minerals
Lease Date:
10/01/76
Recording:
Vol. 2820, Page 428
   
Masters Lease No.
103-0012-000
Lessor:
State of Texas ME 800068
Lessee:
Masters Resources LLC
Lease Date:
04/01/00
Recording:
File No. 2004060884
   
Masters Lease No.
103-0013-000
Lessor:
State of Texas ME 870079
Lessee:
Masters Resources LLC
Lease Date:
04/01/97
Recording:
File No. 011892677
   
Masters Lease No.
103-0014-000
Lessor:
State of Texas ME 880120
Lessee:
Masters Resources LLC
Lease Date:
10/01/98
Recording:
File No. 013230708
   
Masters Lease No.
103-0015-000
Lessor:
State of Texas ME 880121
Lessee:
Masters Resources LLC
Lease Date:
10/01/98
Recording:
File No. 012990535
   

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 

   
Masters Lease No.
103-0016-000
Lessor:
State of Texas ME 880122
Lessee:
Masters Resources LLC
Lease Date:
10/01/98
Recording:
File No. 012990538
   
Masters Lease No.
103-0017-000
Lessor:
State of Texas ME 800066
Lessee:
Masters Resources LLC
Lease Date:
04/01/00
Recording:
File No. 2004060882
   
Masters Lease No.
103-0018-000
Lessor:
State of Texas ME 800067
Lessee:
Masters Resources LLC
Lease Date:
04/01/00
Recording:
File No. 2004060883
   
Masters Lease No.
103-0019-000
Lessor:
State of Texas ME 880140
Lessee:
Masters Resources LLC
Lease Date:
11/01/98
Recording:
File No. 013230713
 
 
Masters Lease No.
103-0020-000
Lessor:
State of Texas ME 890021
Lessee:
Masters Resources LLC
Lease Date:
03/01/99
Recording:
File No. 013931443
   
Masters Lease No.
103-0021-000
Lessor:
State of Texas ME 890220
Lessee:
Masters Resources LLC
Lease Date:
10/01/99
Recording:
File No. 2004060881
   
Masters Lease No.
103-0022-000
Lessor:
State of Texas M-104262
Lessee:
Masters Resources LLC
Lease Date:
10/19/04
Recording:
GAC 2004082554
Description:
210 acres, more or less, being all of Tract 135A, Galveston
 
Bay, as shown on applicable official submerged area map
 
on file in Texas General Land Office.
   
Masters Lease No.
103-0023-000
Lessor:
State of Texas M-104264
Lessee:
Masters Resources LLC
Lease Date:
10/19/04
Recording:
File No. 2004082555
Description:
550 acres, more or less, being all of Tract 342, Galveston
 
Bay, as shown on applicable official submerged area map
 
on file in the Texas General Land Office.

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
103-0024-000
Lessor:
State of Texas M-104644
Lessee:
Erskine Energy Partners LP
Lease Date:
01/18/05
Recording:
File No. 2005024321
Description:
350 acres, more or less, being the North 350 acres of Tract 134-A, Galveston
Bay, as shown on applicable official submerged area map on file in the Texas
General Land Office.
   
Masters Lease No.
103-0025-000
Lessor:
State of Texas M-104653
Lessee:
Erskine Energy Partners LP
Lease Date:
01/18/05
Recording:
File No. 2005024320
Description:
320 acres, more or less, being the SW/2 of Tract 339, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
   
Masters Lease No.
103-0026-000
Lessor:
State of Texas M-104654
Lessee:
Erskine Energy Partners LP
Lease Date:
01/18/05
Recording:
File No. 2005024319
Description:
320 acres, more or less, being the SW/2 of Tract 340, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
   
Masters Lease No.
103-0027-000
Lessor:
State of Texas M-104655
Lessee:
Erskine Energy Partners LP
Lease Date:
01/18/05
Recording:
File No. 2005024318
Description
400 acres, more or less, being all of Tract 341, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
   
Dorado Prospect, Chambers Co., TX
   
Masters Lease No.
110-0001-000
Lessor:
State of Texas M-105424
Lessee:
Davis Petroleum Corp.
Lease Date:
07/19/05
Recording:
File No. 05 812 564
Description
320 acres, more or less, being the SW/2 of Tract 204, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
   
Masters Lease No.
110-0002-000
Lessor:
State of Texas M-105367
Lessee:
Davis Petroleum Corp.
Lease Date:
07/19/05
Recording:
File No. 05 812 570
Description
320 acres, more or less, being the SW/2 of Tract 203, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
 

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
Masters Lease No.
110-0003-000
Lessor:
State of Texas M-105366
Lessee:
Davis Petroleum Corp.
Lease Date:
07/19/05
Recording:
File No. 05 812 576
Description
320 acres, more or less, being the SW/2 of Tract 202, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
     
Masters Lease No.
110-0004-000
Lessor:
State of Texas M-103023
Lessee:
Roger A. Soape Inc.
Lease Date:
04/15/03
Recording:
File No. 03 621 266
Description
320 acres, more or less, being the NE/2 of Tract 132, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
     
Masters Lease No.
110-0005-000
Lessor:
State of Texas M-103024
Lessee:
Roger A. Soape Inc.
Lease Date:
04/15/03
Recording:
File No. 03 621 260
Description
320 acres, more or less, being the SW/2 of Tract 132, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
     
Masters Lease No.
110-0006-000
Lessor:
State of Texas M-104641
Lessee:
Davis Petroleum Corp.
Lease Date:
01/18/05
Recording:
File No. 05 777 3
Description
320 acres, more or less, being the SW/2 of Tract 113, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
     
Masters Lease No.
110-0007-000
Lessor:
State of Texas M-104823
Lessee:
Davis Petroleum Corp.
Lease Date:
04/05/05
Recording:
File No. 05 794 279
Description
320 acres, more or less, being the SW/2 of Tract 133, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.
     
Masters Lease No.
110-0008-000
Lessor:
State of Texas M-104824
Lessee:
Davis Petroleum Corp.
Lease Date:
04/05/05
Recording:
File No. 05 794 273
Description
320 acres, more or less, being the NE/2 of Tract 203, Galveston Bay, as shown on
applicable official submerged area map on file in the Texas General Land Office.

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
CEDAR POINT, Chambers Co., TX
   
Lessor:
USX Corporation
Lessee:
Vintage Petroleum Inc.
Dated:
11/17/00
Recorded:
File No. 00 480 113
 
(Pipeline Easement - USX Hematite Unit #1 Well #2)

 

--------------------------------------------------------------------------------


 
Exhibit “A”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006
by and between Masters Resources LLC and Masters Oil & Gas, LLC, as Seller, and
Tekoil
& Gas Corporation, as Buyer.
 
FEE PROPERTIES
   
Masters Lease No.
FEE -102-0001
Lessor:
Vintage Petroleum
Lessee:
Humble Oil & Refining Co.
Lease Date:
12/01/02
Recording:
     
Masters Lease No.
FEE -102-0002
Lessor:
Vintage Petroleum
Lessee:
Humble Oil & Refining Co.
Lease Date:
04/01/00
Recording:
 

 

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer


Field Name
 
Property Name
 
County/Parish
 
State
 
Operator
 
GWI
 
NRI
 
Remarks
                             
TRINITY BAY
                                                         
22-23A #75D, F, H
 
75F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
26-27B #13
 
13
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
26-27A #63D
 
63D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #69D
 
69D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #135
 
135
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
26-27A #1
 
1
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
26-27A #10 SWD
 
10
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
-
   
25A #9
 
9
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
26-27B #120 SWD
 
120
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
-
   
18-19C #64
 
64
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23B #12
 
12
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23B #19
 
19
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
29B #22
 
22
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
28B #28
 
28
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
25A #29
 
29
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
18-19B #32
 
32
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #34
 
34
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23B #35
 
35
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
18-19B #37
 
37
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
26-27A #38
 
38
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
39
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #42
 
42
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
48
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23B #51
 
51
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23C #53
 
53
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23B #55
 
55
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
63F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
18-19C #68
 
68
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
69F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
73
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
74D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
74F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
74H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23 #75D,F,H
 
75D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #76D, F
 
76D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
" "
 
76F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
76H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
28A #78D
 
78D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   

 
 
1

--------------------------------------------------------------------------------


 
Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 

   
78F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
 
               
   
79D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
79F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
79H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
85D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23B #85F
 
85F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
85H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
87D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
87F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
87H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
92
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
95D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
95H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
95J
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
100D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
100F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
105D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
105F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
106D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
106F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #108D
 
108D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
108F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
108H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
109D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
109F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
109H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
111D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
111F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
112D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
112F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
112H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
18-19B #113D
 
113D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
113F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
28A #115
 
115
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
116D
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #116F
 
116F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
29-32A #119 SWD
 
119
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
25A #122
 
122
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
28B #123
 
123
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
28B #124
 
124
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #130
 
130
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #131
 
131
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   

 
 
2

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 
25A #133
 
133
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
 
            
   
72
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
2
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
3
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
4
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
5C
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
6
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
7
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
8
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
11
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
14
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
15
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
16
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
17
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
18
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
20
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
21
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
23
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
24
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
25
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
26
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
27
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
28
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
30
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
31
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
33
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
36
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
40
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
41
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
43
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
44
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
45
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
46
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
47
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
49
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
28A #50
 
50
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
52
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
54
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
56
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
57
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
58
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
59
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   

 
 
3

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 

   
60
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
 
            
   
61
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
62
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
65
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
66
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
67
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
70
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
71
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
77
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
80
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
81
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
82
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
83
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
84
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
86
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
88
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
58
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
89
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
90
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
91
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
93
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
94
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
96
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
97
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
98
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
99
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
101
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
102
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
103
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
104
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
107
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
110
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
114
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
117
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
118
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
121
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
125
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
126
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
127
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
128
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
129
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
132
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   

 
 
4

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 

   
134
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
                  
72
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
22-23A #75D, F, H
 
75-H
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
       
95-F
 
Chambers
 
TX
 
Masters Resources
 
1.00000000
 
0.84500000
   
FISHERS REEF
                                                         
FR State Tr 9-12A #1
 
FR State Tr 9-12A
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef Unit 1
 
FR Field UT 1 #010
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef Unit 1 #112
 
FR Field UT 1 #112
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT 1 #089-F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT 1 #012
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT 1 #114
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT 1 #115
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT 1 #089-D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT2 #070-D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT 2 #067-H
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Field UT 2 #068-F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fisher Reef ST1-4B #67D
 
FR Tract 1-4B #67-D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
FR Tract 1-4B #68-D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST 1-4B #67F
 
FR Tract 1-4B #67-F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST1-4B #68H
 
FR Tract 1-4B #68-H
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST1-4B #70F
 
FR Tract 1-4B #70-F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST 1-4B #70H
 
FR Tract 1-4B #70-H
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST 46 #84F
 
FR Tract 46 #84-F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST46 #84D
 
FR Tract 46 #84-D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST 46 #59D
 
FR Tract 46 #59-D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST 46 #59F
 
FR Tract 46 #59-F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST 46 #2
 
FR Tract 46 #02
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST 46 #51
 
FR Tract 46 #51
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
Fishers Reef ST5-8B #104
 
FR Tract 5-8B #104
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
       
Fishers Reef ST9-12B #110L
 
FR Tract 9-12B #110-L
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
   
Fishers Reef ST9-12B #110U
 
FR Tract 9-12B #110-U
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.81666700
   
Fishers Reef ST13-16A #1
 
FR Tract 13-16 A #1
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
       
Fishers Reef ST1-4A #1
 
State Tract 1-4A
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
0.81250000
 
0.64829653
 
O&G 41.25%; Res 40%
Fishers Reef ST2-3A #1
 
State Tract 2-3A
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.75562500
   
Fishers Reef ST46 #1
 
State Tract 46 #1
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
0.75000000
 
0.55842570
   
Fishers Reef ST6-7A #1
 
State Tract 6-7A
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.80000000
   
Fishers Reef ST9-12B #1
 
State Tract 9-12 B #1
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83215625
           
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
Fishers Reef ST 1-4A #89D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
0.81250000
 
0.64829653
       
Fishers Reef ST1-4B #70D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
Fishers Reef ST1-4B #67H
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   

 
 
5

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 

   
Fishers Reef ST1-4B #68F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
                  
Fishers Reef ST 5-8A #1
 
Chambers
 
TX
 
Erskine Energy
 
0.17730000
 
0.13290000
 
APO = 31.68% WI/ 23.76% NRI
   
Fishers Reef ST 5-8A #2
 
Chambers
 
TX
 
Erskine Energy
 
0.30000000
 
0.23400000
       
Fishers Reef ST 6-7A #1
 
Chambers
 
TX
 
Erskine Energy
 
0.12500000
 
0.09375000
 
APO = 30% WI/ 22.5% NRI
                             
RED FISH REEF
                           
RFR Frio 4
                               
Red Fish Reef Frio 4 SU 1
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
                                 
RFR Tract 248
                               
Red Fish Reef ST 248 #3
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST248 #193
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
RFR Tract 223
                           
Red Fish Reef ST223 #8
 
RFR 223, Well 8
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
RFR Tract 224
                           
Red Fish Reef ST224 #141L
 
RFR 224, Well 141L
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
RFR 224, Well 161D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
RFR 224, Well 161H
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
   
Red Fish Reef ST 224 #141U
 
RFR 224, Well 141U
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
   
Red Fish Reef ST224 #185
 
RFR 224, Well 185
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
   
Red Fish Reef ST 224 #131
 
RFR 224, Well 131
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST 224 #42
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST224 #24
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST224 #34
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST224 #176
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST224 #179
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST224 #178
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST224 #211
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
   
RFR Tract 263
                               
Red Fish Reef ST 263 #47
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
RFR Tract 247
                           
Red Fish Reef ST247 #175L
 
RFR 247, Well 175L
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
RFR 247, Well 175U
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST247 #154D
 
RFR 247, Well 154DF
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST247 #144
 
RFR 247, Well 144
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST247 #188
 
RFR 247, Well 188
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST247 #23
 
RFR 247, Well 23
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST247 #199
 
RFR 247, Well 199
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST247 #192
 
RFR 247, Well 192
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
RFR 247, Well 175L
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
RFR 247, Well 23
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST247 #106 oil
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   

 
 
6

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 

   
Red Fish Reef ST247 #106 gas
             
1.00000000
 
0.87500000
                  
Red Fish Reef ST247 #119
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST247 #21
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST247 #152
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST247 #191
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST247 #198
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST247 #212
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
RFR Tract 225
                           
Red Fish Reef ST225 #170F
 
RFR 225, Well 170F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
RFR 225, Well 132
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
RFR 225, Well 190
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST 225 #166
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST 225 #50
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST 225 #46
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST 225 #139
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST225 #73
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST225 #170D
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST225 #184 gas
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST225 #184 oil
             
1.00000000
 
0.85416700
       
Red Fish Reef ST225 #187
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
RFR Tract 246
                           
Red Fish Reef ST246 #2
 
RFR 246, Well 2
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
RFR 246, Well 174F
 
Chambers
 
TX
 
Masters Oil & Gas LLC
     
0.85416700
       
RFR 246, Well 73
 
Chambers
 
TX
 
Masters Oil & Gas LLC
     
0.85416700
   
Red Fish Reef ST246 #181
 
RFR 246, Well 181
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST246 #182
 
RFR 246, Well 182
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
   
Red Fish Reef ST246 #213
 
RFR 246, Well 213
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
RFR 246, Well 182
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST246 #120
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST246 #183
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST246 #197
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST246 #194
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85416700
       
Red Fish Reef ST246 #1
 
Chambers
 
TX
 
Palace
 
0.00000000
 
0.06416700
 
(ORRI)
RFR Tract 200
                           
Red Fish Reef ST200 #195
 
RFR 200 Well 195 gas
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
RFR 200 Well 195 oil
             
1.00000000
 
0.85416700
       
Red Fish Reef ST200 #186
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST200 #200
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
   
RFR Tract 204
                           
Red Fish Reef ST 204 #125
 
RFR 204, Well 125, Frio 15
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
       
Red Fish Reef ST204 #196
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.87500000
   

 
 
7

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 
RFR Frio 15 GU
                                          
RFR 15 GU, Well 139, South Frio 15
 
Chambers/Galveston
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
RFR 15 GU , Well 46, South Frio 15
 
Chambers/Galveston
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
RFR 15 GU, Well 183, South Frio 15
 
Chambers/Galveston
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
RFR 15 GU, Well 184, South Frio 15
 
Chambers/Galveston
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
RFR 15 GU, Well 187, South Frio 15
 
Chambers/Galveston
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
       
RFR 15 GU, Well 198, FB A-2, Frio 15B
 
Chambers/Galveston
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.83333333
   
RFR Tract 199
                               
RFR Tract 199 (GB)
 
Chambers/Galveston
 
TX
     
0.45750000
 
0.32025000
   
Nicor- RFR 204
                           
Red Fish Reef ST204 #1
 
RFR 204 #1
 
Chambers
 
TX
 
Scana Expl
     
0.17500000
                                     
State Tract 288 #1
 
Chambers
 
TX
 
El Tres Exploration
     
0.01250980
       
State Tract 204 #1
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
 
0.85312500
   
RFR Tract 245
                               
Red Fish Reef ST245 #109
 
Chambers
 
TX
 
Masters Oil & Gas LLC
 
1.00000000
                                     
N PT BOLIVAR
                                                         
42-30855
 
State Tract 343 #14
 
Galveston
 
TX
 
Masters Resources LLC
 
1.00000000
 
0.75000013
   
42-30640
 
State Tract 343 #16
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.75000013
   
42-31049
 
State Tract 343 #18
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.75000013
   
42-30339
 
State Tract 343 #9
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.75000013
       
State Tract 343 #1D
 
Galveston
 
TX
 
Masters Resources LLC
 
1.00000000
 
0.75000013
   
42-31203
 
State Tract 343 #20
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.75000013
   
42-30110
 
State Tract 343 #5
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.75000013
   
42-30118
 
N Pt Bolivar ST 135A #6
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.00000000
   
42-30038
 
State Tract 343 #1
 
SWD
     
Masters Resources LLC
 
1.00000000
 
0.00000000
   
42-00011,42-00012
 
N Pt Bolivar ST 342
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.00000000
   
42-00017
 
N Pt Bolivar Facility
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.00000000
   
42-00057
 
N Pt Bolivar Boat Dock
 
Galveston
     
Masters Resources LLC
 
1.00000000
 
0.00000000
       
State Tract 343 #1
 
Galveston
 
TX
 
Erskine Energy
 
0.00000000
 
0.00000000
 
APO only - 17.5 % WI/ 12.775% NRI
                             
DORADO
                                                             
State Tract 132 Unit
 
Chambers
 
TX
 
Davis Petroleum Corp.
 
0.05000000
 
0.03700000
                                                                               
                                           

 
 
8

--------------------------------------------------------------------------------




Exhibit "B"
Attached to made a part of Purchase and Sale Agreement effective October 1, 2006
between Masters Resources LLC and Masters Oil Gas LLC, Sellers and Tekoil Gas
Corporation, as buyer
 
Cedar Pt/Hematite
                         
            
   
Sterling #1
         
Carizzo
 
0.43548387
           
Sterling #2
         
Carizzo
               
USX Hematite Unit #1
         
Carizzo
 
0.37500000
 
0.28549810
       
US Hematite Unit #1 Well #2
         
Carizzo
 
0.37500000
 
0.28549810
       
USX Hematite Unit #1 Well #4
         
Carizzo
                                                                           
Point Barrow SWD #1
         
Masters
 
1.00000000
 
0.00000000
   



9

--------------------------------------------------------------------------------


Exhibit “C”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.


N Point Bolivar


LC-103-0005
 
Exploration Agrmt & JOA dtd 12/21/04 btwn Masters Resources LLC & Erskine Energy
LLC
           
LC-103-0014
 
Barge Dock & Surface Use Agrmt dtd eff 9/22/06 btwn Masters Resources LLC, St.
Mary Land & Expl Co. & Erskine Energy Partners II LP LLC covering barge dock
facility at Goat Island, ST 342 (Expires 9/22/2011)
     
GC-103-0008
 
Production Handling Agrmt dtd October 11, 2006 btwn St. Mary Land & Expl Co &
Masters Resources LLC (ST 342)
     
Dorado
         
LC-110-0001
 
E/A & JOA dtd 4/21/05 btwn Davis Petroleum Corp. & Masters Resources LLC
covering ST 113/132/133/203
     
LC-110-0004
 
JOA dtd 6/1/06 btwn Davis Petroleum Corp & Masters Resources LLC covering ST 204
Unit
     
Fishers Reef
         
LC-101-0016
 
Exploration Agreement & JOA dtd 1/31/05 btwn Masters Resources LLC & Erskine
Energy Partners LP & Erskine Energy LLC covering State Tract 2-3A Unit (M-96828
& M-96829)
     
LC-101-0023
 
Exploration Agreement dtd 2/23/05 btwn Masters Resources LLC & Erskine Energy
Partners, LP & Erskine Energy LLC Covering State Tract 6-7A
     
LC-101-0024
 
Exploration Agreement & O/A dtd 6/30/05 btwn Masters Resources LLC & Masters Oil
& Gas LLC & Erskine Energy Partners LP, Erskine Energy LLC covering State Tract
5-8A
         
Letter Agreement dtd 6/20/05 btwn Masters Resources LLC & Palace Exploration Co.
etal
         
Letter Agreement dtd 7/11/05 btwn Masters Resources LLC, Erskine Energy Partners
etal & Palace Exploration Co.
     
GC-101-0003
 
Gas Transportation Contract dated 5/22/06 between Masters Resources LLC and
Erskine Energy Partners II LP
   
(ST 5-8A #1, #2, ST 6-7A #1 wells)
     
GC-101-0004
 
Crude Oil Gathering Contract dated 5/22/06 between Masters Resources LLC and
Erskine Energy Partners II LP
   
(ST 5-8A #1, #2, ST 6-7A #1 wells)
     
Red Fish Reef
         
LC-102-0002
 
Term Acreage Agreement dtd 4/19/01 btwn Masters Resources LLC & Alcorn-Texana
Resources etal

 
Subject to one or more Amendments to Lease of varying dates providing for the
addition to the lease of rework and/or shut-in gas well clauses.


--------------------------------------------------------------------------------




Exhibit “C”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.


Subject to Pooling Agreement dated 10/6/98 covering 320 acres of State Tract
2-3A - 3A (State Tract 2-3A Unit #1) recorded under File No. 98 395 730,
Chambers Co., TX


Subject to Pooling Agreement dated 9/15/98 covering 320 acres being 110 acres of
State Tract 2-3A -3A, 75 acres of State Tract 46 and 135 acres of State Tract 47
(State Tract 46 No. 1) recorded under File No. 00 453 686.


Subject to Pooling Agreement dated 12/11/01 covering 320 acres being 76 acres
out of State Tract 1-4A, 152 acres out of State Tract 5-8A, 80 acres out of
State Tract 2-3A, 90 acres out of State Tract 2-3A, 40 acres out of State Tract
6-7A (State Tract 1-4A Unit).


Subject to Participation and Farmout Agreement dated 3/6/00 between Vintage
Petroleum Inc. and Davis Petroleum Corp.


Subject to JOA dated 6/20/00 between Vintage Petroleum Inc., Palace Exploration
Co., Davis Petroleum Corp., Andex Resources LLC covering land within Pooled Unit
for State Tract 1-4A No. 1 well (State Tract 1-4A No. 1 well).


Subject to JOA dated 3/6/00 between Vintage Petroleum Inc., Palace Exploration
Co., Davis Petroleum Corp., and Andex Resources LLC covering lands within the
Pooled Unit for State Tract 46 No. 1 (State Tract 46 No. 1 well).


Subject to JOA dated 9/1/00 between Vintage Petroleum Inc., Davis Petroleum
Corp., Andex Resources LLC covering 250 acres within that portion of State Tract
9-12B, limited from the surface of the ground down to the stratigraphic
equivalent of the total depth drilled in the Initial Test, except the Unitized
formations established by Unit Agreement for the Fishers Reef Field Unit No. 1
but including any wellbore interest earned therein, as more specifically
identified and defined in those certain Participation Farmout Agreements, as
amended, between Vintage and each of the other parties (State Tract 9-12B #1
well).


Subject to JOA dated 1/6/98 between Vintage Petroleum Inc. (50%) and EEX
Corporation (50%) covering all land located on State Tract 6-7A: SW (State Tract
6-7A well)


Subject to call on oil and gas production in Assignment and Bill of Sale dated
5/1/91 and recorded under File No. 91 146 152 from Exxon Corporation to Vintage
Petroleum Inc. whereby Exxon Corporation reserves a preferential right to
purchase oil and gas for a term of 21 years from assignment date.


Possibly subject to two final judgments which are as follows: 1) Final Judgment
dated 7/24/74 in the case of State of Texas et al, Plaintiff vs. Exxon
Corporation, Defendant in the District Court of Travis County, Texas, the 53rd
Judicial District, Case No. 207789 and 2) Final Judgment dated 2/23/76 in the
case of the State of Texas et al, Plaintiff vs. Exxon Corporation and Sun Oil
Company (Delaware), Defendants, in the District Court of Travis County, Texas,
53rd Judicial District, Case No. 238904.


CEDAR POINT/HEMATITE FIELD


Subject to the certain Operating Agreement dated 2/15/99 by and between Vintage
Petroleum Inc. and MCNIC O & G Properties, Inc., Carrizo O&G Inc., Century
Offshore Management Corp. and Yuma Exploration and Production Company, Inc.


Subject to that certain Participation Agreement by and between Yuma Exploration
and Production Company, Inc., Vintage Petroleum Inc., Carrizo Oil & Gas Inc. and
MCNIC Oil & Gas Properties, Inc. dated 4/6/98.



--------------------------------------------------------------------------------




Exhibit “C”
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.
 
POINT BARROW FACILITY


Subject to Letter Agreement dated 12/19/01 between Vintage Petroleum Inc. and
Masters Resources LLC for use of Vintage’s boat dock located at the Point Barrow
District Office


Subject to Saltwater Disposal Agreement dated 10/01/01 between Vintage Petroleum
Inc. and Masters Resources LLC whereby Vintage will accept Masters’ water
produced from Masters’ wells located in the Trinity Bay Field, Chambers Co., TX
for disposal in its Point Barrow saltwater disposal facility located on the
Point Barrow Facility so long as excess capacity in the Facility exists over and
above that required by Vintage’s operations.


Subject to Surface Lease and Easement dated 12/19/02 between Vintage Petroleum
Inc., Lessor, and Masters Resources LLC., Lessee wherein Lessor grants to Lessee
a non-exclusive easement on and overt the Point Barrow Facility to Lessee for
the purpose of operating and maintaining and constructing pipelines, facilities,
power line or roads to and from the leased premises. Lessee owns equipment
currently located on the leased premises, including 1) TB #1 - 1500 BBL -
Bottled Gun Barrel; 2) TB #2 - 500 BBL - Settling Tank; 3)TB #3 - 1000 BBL -
Sales Tank; 4) TB Heater; 5) Associated Flow lines.


Subject to all easements, rights of way, surface leases and all similar grants
of surface use affecting this land whether recorded or unrecorded in addition to
those specifically described in Deed and Bill of Sale dated 5/31/91 between
Exxon Corporation, Grantor and Vintage Petroleum Inc., Grantee recorded under
File No. 91 146 205, Chambers Co., TX.


Subject to reservation of a 1/16th of 8/8ths Non-participating Royalty Interest
in favor of Estelle Ervine and J. E. Bishop, Individually and as Independent
Executors of the Estate of J. E. Ervine, and their predecessors in interest.


Subject to call on oil and gas production in Assignment and Bill of Sale dated
5/1/91 and recorded under File No. 91 146 152 from Exxon Corporation to Vintage
Petroleum Inc. whereby Exxon Corporation reserves a preferential right to
purchase oil and gas for a term of 21 years from assignment date.



GAS CONTRACTS


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement, as amended,
dated 5/1/00 by and between Vintage Petroleum Inc., as Shipper, and Vintage
Pipeline Inc., as Operator.


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement, as amended,
dated 9/1/00 by and between Davis Petroleum Corp., as Shipper, and Vintage
Pipeline Inc. as operator.


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement, as amended,
dated 9/1/00 by and between Andex Resources LLC, as Shipper, and Vintage
Pipeline, Inc. as Operator.


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement dated 10/1/02 by
and between EEX Corporation, as Shipper, and Vintage Pipeline Inc. as Operator.



--------------------------------------------------------------------------------


 
Exhibit D
 


SEQ #
 
Res Cat
 
Field
 
Lease
 
RESERVOIR
 
WI
 
NRI
 
Gross Oil MBBL
 
Gross Gas MMCF
 
Net Oil MBBL
 
Net Gas MMCF
 
Net MMCFE
 
Allocation per Well
370
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 01-4A #12 (BP01)
 
FRIO 13
 
1.0
 
0.8
 
20.1
 
804.1
 
16.8
 
670.1
 
770.6
 
$
392,791
374
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 01-4B #68H (BP01)
 
FRIO 10B
 
1.0
 
0.8
 
13.6
 
400.0
 
11.3
 
333.3
 
401.3
 
$
204,562
389
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 09-12B #112 (BP01)
 
FRIO 6C
 
1.0
 
0.8
 
16.2
 
523.4
 
13.5
 
436.2
 
517.3
 
$
263,670
391
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 01-4A #89F (BP02)
 
FRIO 9
 
1.0
 
0.8
 
7.5
 
160.0
 
6.3
 
133.3
 
170.9
 
$
87,132
510
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 05-8A #01 (BP01)
 
FRIO 17
 
0.2
 
0.1
 
11.4
 
1136.0
 
1.7
 
166.5
 
176.5
 
$
89,962
511
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 05-8A #01 (BP02)
 
FRIO 15
 
0.2
 
0.1
 
6.8
 
682.0
 
1.6
 
159.0
 
168.5
 
$
85,884
521
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 06-7A #01 (BP-01)
 
FRIO 13
 
0.1
 
0.1
 
5.5
 
547.1
 
0.5
 
51.3
 
54.4
 
$
27,714
522
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 05-8A #02 (BP01)
 
TEX 2 UPPER
 
0.3
 
0.2
 
56.5
 
941.1
 
12.7
 
211.8
 
288.0
 
$
146,788
523
 
PROVED BEHIND PIPE
 
FISHERS REEF
 
STATE TRACT 05-8A #02 (BP02)
 
FRIO 17
 
0.3
 
0.2
 
1.5
 
153.4
 
0.3
 
34.5
 
36.6
 
$
18,647
427
 
PROVED BEHIND PIPE
 
POINT BOLIVAR NORTH
 
STATE TRACT 343 #014 (BP01)
 
S-2
 
1.0
 
0.8
 
2.1
 
106.0
 
1.6
 
79.5
 
89.0
 
$
45,384
515
 
PROVED BEHIND PIPE
 
POINT BOLIVAR NORTH
 
STATE TRACT 343 #014 (BP02)
 
R-4 SAND
 
1.0
 
0.8
 
1.3
 
129.0
 
1.0
 
96.8
 
102.6
 
$
52,273
516
 
PROVED BEHIND PIPE
 
POINT BOLIVAR NORTH
 
STATE TRACT 343 #014 (BP03)
 
R-3 LOWER SAND
 
1.0
 
0.8
 
3.0
 
298.3
 
2.2
 
223.7
 
237.1
 
$
120,857
147
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 200 186 (BP01)
 
FRIO 4
 
1.0
 
0.9
 
26.8
 
1030.0
 
23.4
 
901.2
 
1041.8
 
$
531,037
182
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 200 200
 
FRIO 9
 
1.0
 
0.9
 
21.6
 
451.0
 
18.9
 
394.6
 
508.0
 
$
258,953
203
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 001
 
MIOCENE 2900
 
1.0
 
0.9
 
19.0
 
633.0
 
16.2
 
540.7
 
638.0
 
$
325,200
205
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 021 (BP02)
 
FRIO 1 & 1B
 
1.0
 
0.9
 
39.4
 
960.0
 
33.6
 
820.0
 
1021.7
 
$
520,780
206
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 021 (BP01)
 
FRIO 2A
 
1.0
 
0.9
 
49.9
 
768.0
 
42.6
 
656.0
 
911.8
 
$
464,773
215
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 225 207 (BP01)
 
FRIO 1
 
1.0
 
0.9
 
4.0
 
960.0
 
3.4
 
820.0
 
840.5
 
$
428,410
217
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 246 174D (BP01)
 
FB B-4 FRIO 6
 
1.0
 
0.9
 
29.8
 
960.0
 
25.4
 
820.0
 
972.5
 
$
495,702
218
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 246 181 (BP01)
 
FRIO 9
 
1.0
 
0.9
 
46.1
 
960.0
 
39.4
 
820.0
 
1056.2
 
$
538,334
221
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 246 181 (BP02)
 
FRIO 1A
 
1.0
 
0.9
 
15.7
 
383.0
 
13.4
 
327.1
 
407.6
 
$
207,769
223
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 023 (BP01)
 
FRIO 9
 
1.0
 
0.9
 
28.2
 
828.0
 
24.0
 
707.2
 
851.5
 
$
434,032
224
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 224 106 (BP01)
 
FRIO 1B
 
1.0
 
0.9
 
15.5
 
378.0
 
13.2
 
330.8
 
410.2
 
$
209,071
225
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 224 106 (BP02)
 
MIOCENE 3400
 
1.0
 
0.9
 
2.0
 
200.0
 
1.7
 
175.0
 
185.2
 
$
94,423
233
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 175-L (BP01)
 
FRIO 3
 
1.0
 
0.9
 
20.0
 
14.0
 
17.1
 
12.0
 
114.5
 
$
58,340
234
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 175-L (BP02)
 
FRIO 2A
 
1.0
 
0.9
 
3.8
 
384.0
 
3.3
 
328.0
 
347.7
 
$
177,216
272
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 246 174D (BP02)
 
FRIO 1A
 
1.0
 
0.9
 
30.0
 
21.0
 
25.6
 
17.9
 
171.7
 
$
87,511
274
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 212 (BP01)
 
FRIO 9
 
1.0
 
0.9
 
64.3
 
45.0
 
54.9
 
38.4
 
368.0
 
$
187,564
494
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 192 (BP01)
 
FRIO 11A
 
1.0
 
0.9
 
27.5
 
640.0
 
23.5
 
546.7
 
687.7
 
$
350,530
496
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 247 212 (BP02)
 
FRIO 1
 
1.0
 
0.9
 
13.1
 
320.0
 
11.2
 
273.3
 
340.6
 
$
173,593
506
 
PROVED BEHIND PIPE
 
RED FISH REEF
 
STATE TRACT 225 146
 
MIOCENE 3400 C
 
1.0
 
0.9
 
4.3
 
423.0
 
3.8
 
370.1
 
392.7
 
$
200,163
415
 
PROVED BEHIND PIPE
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 053 (BP1)
 
FRIO F-3
 
1.0
 
0.8
 
4.7
 
233.0
 
3.9
 
196.9
 
220.5
 
$
112,396
418
 
PROVED BEHIND PIPE
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 135 (BP01)
 
F-5
 
1.0
 
0.8
 
4.5
 
225.0
 
3.8
 
190.1
 
212.9
 
$
108,537
306
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 46 #115
 
FRIO 8
 
1.0
 
0.8
 
95.6
 
295.4
 
79.7
 
246.2
 
724.2
 
$
3,549,125
343
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 02-3A #001
 
9800
 
1.0
 
0.8
 
11.0
 
22.0
 
8.3
 
16.6
 
66.5
 
$
325,982
450
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 46 #010
 
FRIO 8
 
1.0
 
0.8
 
0.0
 
26.5
 
0.0
 
22.1
 
22.1
 
$
108,315
476
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 46 #051
 
FRIO 6C
 
1.0
 
0.8
 
0.5
 
13.9
 
0.4
 
11.6
 
13.8
 
$
67,816
478
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 09-12B #001
 
FRIO 13
 
1.0
 
0.8
 
0.0
 
54.3
 
0.0
 
45.2
 
45.2
 
$
221,457
509
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 05-8A #01
 
TEX 2 UPPER
 
0.2
 
0.1
 
41.2
 
686.0
 
5.5
 
91.2
 
124.0
 
$
607,677
518
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 05-8A #02
 
TEX 2 MIDDLE
 
0.3
 
0.2
 
33.5
 
559.0
 
7.5
 
125.8
 
171.0
 
$
838,276
519
 
PROVED PRODUCING
 
FISHERS REEF
 
STATE TRACT 06-7A #01
 
FRIO 17
 
0.1
 
0.1
 
7.2
 
715.8
 
0.7
 
67.1
 
71.1
 
$
348,608
296
 
PROVED PRODUCING
 
POINT BOLIVAR NORTH
 
STATE TRACT 343 #009
 
S-2 B2
 
1.0
 
0.8
 
9.8
 
0.0
 
7.3
 
0.0
 
44.0
 
$
215,593
425
 
PROVED PRODUCING
 
POINT BOLIVAR NORTH
 
STATE TRACT 343 #014
 
S-4A LWR
 
1.0
 
0.8
 
1.8
 
88.0
 
1.3
 
66.0
 
73.9
 
$
362,282
1
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 225 139
 
FRIO 15
 
1.0
 
0.9
 
20.4
 
305.7
 
17.4
 
261.1
 
365.5
 
$
1,791,388
8
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 247 198 (GBS 247)
 
FB A FRIO 10 STRAY
 
1.0
 
0.9
 
0.5
 
112.9
 
0.4
 
96.5
 
98.8
 
$
484,156
13
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 247 175-L
 
FB B-1 FRIO 9
 
1.0
 
0.9
 
0.2
 
4.7
 
0.1
 
4.0
 
4.8
 
$
23,713
14
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 224 141U
 
FB A-2 FRIO 19
 
1.0
 
0.9
 
1.0
 
212.5
 
0.9
 
185.9
 
191.3
 
$
937,611
21
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 224 176
 
FB A-3 FRIO 6
 
1.0
 
0.9
 
1.9
 
12.0
 
1.7
 
10.5
 
20.5
 
$
100,710
22
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 246 120
 
FRIO 25-A
 
1.0
 
0.9
 
22.7
 
113.7
 
19.4
 
97.1
 
213.7
 
$
1,047,135
27
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 247 023
 
FB B-1 FRIO 11B
 
1.0
 
0.9
 
2.1
 
415.9
 
1.8
 
355.3
 
365.9
 
$
1,793,391
90
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 225 050
 
FB B-2B FRIO 5
 
1.0
 
0.9
 
1.5
 
31.7
 
1.3
 
27.1
 
34.6
 
$
169,611
173
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 224 185
 
FRIO 16 & 17
 
1.0
 
0.9
 
0.0
 
0.0
 
0.0
 
0.0
 
0.0
 
$
0
207
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 225 187
 
FRIO 15B
 
1.0
 
0.9
 
31.9
 
768.0
 
27.2
 
656.0
 
819.5
 
$
4,016,312
245
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 247 188
 
AB-4
 
1.0
 
0.9
 
2.9
 
98.8
 
2.5
 
84.4
 
99.2
 
$
486,269
256
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 224 179
 
FRIO 4
 
1.0
 
0.9
 
0.1
 
6.1
 
0.1
 
5.3
 
6.0
 
$
29,426
275
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 200 195
 
FRIO 12
 
1.0
 
0.9
 
4.1
 
33.8
 
3.5
 
29.5
 
50.4
 
$
246,934
454
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 246 001
 
AB 8
 
0.0
 
0.1
 
10.2
 
1052.6
 
0.7
 
67.5
 
71.5
 
$
350,315
467
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 132 #001
 
FRIO 19
 
0.1
 
0.0
 
165.9
 
3770.5
 
6.1
 
139.5
 
176.3
 
$
864,230
471
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 246 182
 
FRIO 9
 
1.0
 
0.9
 
1.3
 
22.7
 
1.1
 
19.4
 
26.3
 
$
128,828
473
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 224 106
 
FRIO 1
 
1.0
 
0.9
 
2.7
 
293.5
 
2.3
 
256.8
 
270.8
 
$
1,327,382
505
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 225 132
 
MIOCENE 3400 C
 
1.0
 
0.9
 
0.0
 
357.6
 
0.0
 
305.5
 
305.5
 
$
1,497,186
520
 
PROVED PRODUCING
 
RED FISH REEF
 
STATE TRACT 246 183
 
FRIO 2-A
 
1.0
 
0.9
 
30.3
 
45.5
 
25.9
 
38.9
 
194.3
 
$
952,348
280
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 001
 
F-12
 
1.0
 
0.8
 
46.5
 
0.0
 
39.3
 
0.0
 
235.6
 
$
1,154,841
282
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 135
 
FRIO 7
 
1.0
 
0.8
 
94.6
 
0.0
 
79.9
 
0.0
 
479.7
 
$
2,350,982
285
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 012
 
FRIO 9
 
1.0
 
0.8
 
60.6
 
0.0
 
51.2
 
0.0
 
307.1
 
$
1,505,137
286
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 038
 
FRIO 5 CENTRAL
 
1.0
 
0.8
 
5.8
 
0.0
 
4.9
 
0.0
 
29.5
 
$
144,562
287
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 032
 
FRIO 9
 
1.0
 
0.8
 
14.4
 
0.0
 
12.2
 
0.0
 
72.9
 
$
357,313
290
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 037
 
FRIO 1
 
1.0
 
0.8
 
19.6
 
0.0
 
16.6
 
0.0
 
99.4
 
$
486,944
292
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 064
 
FRIO 6 WEST
 
1.0
 
0.8
 
41.5
 
0.0
 
35.0
 
0.0
 
210.2
 
$
1,030,071
293
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 130
 
FRIO 9
 
1.0
 
0.8
 
46.1
 
0.0
 
39.0
 
0.0
 
233.8
 
$
1,145,915
294
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 013
 
FRIO 7
 
1.0
 
0.8
 
121.8
 
0.0
 
103.0
 
0.0
 
617.7
 
$
3,027,565
295
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 063D
 
FRIO 7
 
1.0
 
0.8
 
9.3
 
0.0
 
7.8
 
0.0
 
47.0
 
$
230,563
381
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 068
 
FRIO 1
 
1.0
 
0.8
 
17.4
 
0.0
 
14.7
 
0.0
 
88.2
 
$
432,314
384
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 122
 
F-12
 
1.0
 
0.8
 
12.7
 
0.0
 
10.8
 
0.0
 
64.6
 
$
316,432
419
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 075F
 
FRIO 12
 
1.0
 
0.8
 
23.7
 
0.0
 
20.0
 
0.0
 
120.0
 
$
588,033
444
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 051
 
FRIO 9
 
1.0
 
0.8
 
8.3
 
0.0
 
7.0
 
0.0
 
42.0
 
$
205,935
445
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 035
 
FRIO 9
 
1.0
 
0.8
 
79.9
 
0.0
 
67.5
 
0.0
 
405.1
 
$
1,985,619
460
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 124
     
1.0
 
0.8
 
18.6
 
0.0
 
15.7
 
0.0
 
94.5
 
$
463,120
462
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 133
     
1.0
 
0.8
 
28.3
 
0.0
 
24.0
 
0.0
 
143.7
 
$
704,324
500
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 028
     
1.0
 
0.8
 
35.0
 
0.0
 
29.5
 
0.0
 
177.3
 
$
868,915
501
 
PROVED PRODUCING
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 029
     
1.0
 
0.8
 
4.4
 
0.0
 
3.7
 
0.0
 
22.3
 
$
109,342
371
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 01-4A ACW #01L
 
FRIO 7 & 8
 
0.8
 
0.6
 
27.1
 
589.0
 
17.6
 
381.8
 
487.2
 
$
22,728
373
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 01-4A ACW #01U
 
FRIO 6A & C
 
0.8
 
0.6
 
120.0
 
84.0
 
77.8
 
54.5
 
521.2
 
$
24,313
385
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 02-3A ACW #04U
 
FRIO 9
 
1.0
 
0.8
 
80.0
 
56.0
 
60.5
 
42.3
 
405.0
 
$
18,892
394
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 46 ACW #05U
 
FRIO 15
 
1.0
 
0.8
 
160.0
 
112.0
 
133.3
 
93.3
 
893.3
 
$
41,670
396
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 46 ACW #08L
 
FRIO 13A
 
1.0
 
0.8
 
316.9
 
221.9
 
264.1
 
184.9
 
1769.6
 
$
82,545
401
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 46 ACW #08U
 
FRIO 4
 
1.0
 
0.8
 
201.0
 
140.7
 
167.5
 
117.2
 
1122.2
 
$
52,348
405
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 46 ACW #09L
 
FRIO 7
 
1.0
 
0.8
 
24.0
 
612.0
 
20.0
 
510.0
 
630.0
 
$
29,387
410
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 01-4B ACW #02
 
FRIO 4A
 
1.0
 
0.8
 
99.8
 
1366.5
 
83.1
 
1138.8
 
1637.5
 
$
76,384
412
 
PROVED UNDEVELOPED
 
FISHERS REEF
 
STATE TRACT 02-3A ACW #04L
 
FRIO 10B
 
1.0
 
0.8
 
10.9
 
321.6
 
8.3
 
243.0
 
292.6
 
$
13,648
96
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #12L
 
FRIO 13
 
1.0
 
0.9
 
108.0
 
480.0
 
94.5
 
420.0
 
987.0
 
$
46,039
141
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #12U
 
FRIO 10-A
 
1.0
 
0.9
 
32.6
 
960.0
 
28.6
 
840.0
 
1011.4
 
$
47,176
142
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #13L
 
FRIO 9
 
1.0
 
0.9
 
6.9
 
322.0
 
6.0
 
281.8
 
317.9
 
$
14,831
145
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #01L
 
FRIO 26 STRINGER
 
1.0
 
0.9
 
73.0
 
2160.0
 
62.4
 
1890.0
 
2264.1
 
$
105,612
146
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #13U
 
FRIO 6
 
1.0
 
0.9
 
33.5
 
3.1
 
29.3
 
2.7
 
178.5
 
$
8,328
148
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #01U
 
FRIO 22
 
1.0
 
0.9
 
20.0
 
576.0
 
17.1
 
504.0
 
606.5
 
$
28,291
151
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #03L
 
FRIO 12
 
1.0
 
0.9
 
78.6
 
660.0
 
67.1
 
577.5
 
980.3
 
$
45,728
152
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #03U
 
FRIO 11A_11B
 
1.0
 
0.9
 
26.0
 
600.0
 
22.2
 
525.0
 
658.3
 
$
30,705
166
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #15L
 
FRIO 4
 
1.0
 
0.9
 
70.3
 
963.0
 
61.5
 
842.6
 
1211.7
 
$
56,520
167
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #15U
 
FRIO 1
 
1.0
 
0.9
 
39.4
 
960.0
 
34.4
 
840.0
 
1046.6
 
$
48,821
169
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #19L
 
FRIO 1
 
1.0
 
0.9
 
24.0
 
576.0
 
21.0
 
504.0
 
630.0
 
$
29,387
170
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #19U
 
MIOCENE 3400
 
1.0
 
0.9
 
22.0
 
480.0
 
19.2
 
420.0
 
535.5
 
$
24,979
174
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #23U
 
MIOCENE 3400
 
1.0
 
0.9
 
3.6
 
360.0
 
3.2
 
315.0
 
333.9
 
$
15,575
175
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #21L
 
FRIO 12
 
1.0
 
0.9
 
7.2
 
452.0
 
6.3
 
395.5
 
433.2
 
$
20,208
176
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #21U
 
FRIO 11
 
1.0
 
0.9
 
24.8
 
576.0
 
21.7
 
504.0
 
634.0
 
$
29,575
177
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #22L
 
FRIO 10
 
1.0
 
0.9
 
16.4
 
482.0
 
14.3
 
421.8
 
507.8
 
$
23,686
178
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #22U
 
FRIO 6
 
1.0
 
0.9
 
11.0
 
360.0
 
9.6
 
315.0
 
372.7
 
$
17,387
179
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #23L
 
FRIO 4
 
1.0
 
0.9
 
26.3
 
360.0
 
23.0
 
315.0
 
453.0
 
$
21,129
185
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 225 ACW #05L
 
FRIO 12
 
1.0
 
0.9
 
15.4
 
960.0
 
13.1
 
820.0
 
898.7
 
$
41,921
186
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 225 ACW #05U
 
FRIO 11B
 
1.0
 
0.9
 
41.3
 
960.0
 
35.3
 
820.0
 
1031.6
 
$
48,118
189
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 225 ACW #07L
 
FRIO 10A
 
1.0
 
0.9
 
29.0
 
840.0
 
24.8
 
717.5
 
866.1
 
$
40,401
190
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 225 ACW #07U
 
FRIO 7
 
1.0
 
0.9
 
10.0
 
300.0
 
8.5
 
256.3
 
307.5
 
$
14,344
198
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 225 ACW #24L
 
FRIO 11A_11B
 
1.0
 
0.9
 
72.0
 
1728.0
 
61.5
 
1476.0
 
1845.0
 
$
86,063
209
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 225 ACW #26L
 
FRIO 10B
 
1.0
 
0.9
 
33.0
 
960.0
 
28.2
 
820.0
 
989.1
 
$
46,139
210
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 225 ACW #26U
 
FRIO 1
 
1.0
 
0.9
 
60.0
 
42.0
 
51.3
 
35.9
 
343.4
 
$
16,017
212
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #30U
 
FRIO 6
 
1.0
 
0.9
 
84.0
 
50.4
 
71.8
 
43.1
 
473.6
 
$
22,089
219
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #27L
 
FRIO 7
 
1.0
 
0.9
 
49.9
 
768.0
 
42.6
 
656.0
 
911.8
 
$
42,533
220
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #27U
 
FRIO 4
 
1.0
 
0.9
 
56.4
 
772.0
 
48.1
 
659.4
 
948.2
 
$
44,231
226
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #10L
 
FRIO 15
 
1.0
 
0.9
 
54.0
 
1285.0
 
46.1
 
1097.6
 
1374.4
 
$
64,108
227
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #10U
 
FRIO 5
 
1.0
 
0.9
 
50.0
 
960.0
 
42.7
 
820.0
 
1076.3
 
$
50,203
239
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #33L
 
FRIO 1A
 
1.0
 
0.9
 
27.0
 
640.0
 
23.1
 
546.7
 
685.0
 
$
31,954
248
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #28L
 
FRIO 23
 
1.0
 
0.9
 
18.2
 
1820.0
 
15.5
 
1554.6
 
1647.9
 
$
76,866
249
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #28U
 
FRIO 22C
 
1.0
 
0.9
 
6.4
 
640.0
 
5.5
 
546.7
 
579.5
 
$
27,030
250
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #29L
 
FRIO 22B
 
1.0
 
0.9
 
6.4
 
640.0
 
5.5
 
546.7
 
579.5
 
$
27,030
251
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #29U
 
FRIO 22A
 
1.0
 
0.9
 
6.4
 
640.0
 
5.5
 
546.7
 
579.5
 
$
27,030
252
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #30L
 
FRIO 22
 
1.0
 
0.9
 
45.9
 
1286.0
 
39.2
 
1098.5
 
1333.8
 
$
62,218
257
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #16U
 
FRIO 1-B & 1-C
 
1.0
 
0.9
 
35.0
 
835.0
 
30.6
 
730.6
 
914.4
 
$
42,652
258
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #17L
 
FRIO 1
 
1.0
 
0.9
 
40.0
 
965.0
 
35.0
 
844.4
 
1054.4
 
$
49,182
259
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #18L
 
MIOCENE 3300
 
1.0
 
0.9
 
10.3
 
240.0
 
9.0
 
210.0
 
264.1
 
$
12,321
260
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 224 ACW #18U
 
MIOCENE 3000
 
1.0
 
0.9
 
18.0
 
600.0
 
15.8
 
525.0
 
619.5
 
$
28,897
265
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #35L
 
FRIO 10B
 
1.0
 
0.9
 
39.4
 
1157.8
 
33.6
 
988.9
 
1190.7
 
$
55,539
266
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #35U (BP-02)
 
FRIO 1
 
1.0
 
0.9
 
30.2
 
755.7
 
25.8
 
645.5
 
800.4
 
$
37,336
268
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #34L
 
FRIO 4
 
1.0
 
0.9
 
40.0
 
8.5
 
35.0
 
7.4
 
217.4
 
$
10,142
269
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 200 ACW #34U
 
FRIO 1
 
1.0
 
0.9
 
40.0
 
8.5
 
35.0
 
7.4
 
217.4
 
$
10,142
271
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 ACW #33U
 
FRIO 9
 
1.0
 
0.9
 
156.0
 
93.6
 
133.3
 
80.0
 
879.5
 
$
41,023
430
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 247 119 OFFSET
 
FRIO 15-B
 
1.0
 
0.9
 
54.0
 
1286.0
 
46.1
 
1098.5
 
1375.3
 
$
64,151
446
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #36U
 
FRIO 10B
 
1.0
 
0.9
 
16.8
 
1419.7
 
14.3
 
1212.7
 
1298.7
 
$
60,579
447
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #36L
 
FRIO 15B
 
1.0
 
0.9
 
39.5
 
965.0
 
33.7
 
824.3
 
1026.7
 
$
47,892
485
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #35L (BP-01)
 
FRIO 4
 
1.0
 
0.9
 
56.1
 
768.0
 
47.9
 
656.0
 
943.3
 
$
44,002
486
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #35U
 
FRIO 10A
 
1.0
 
0.9
 
26.2
 
772.0
 
22.4
 
659.4
 
793.9
 
$
37,034
487
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #40L
 
FRIO 17
 
1.0
 
0.9
 
44.4
 
1479.4
 
37.9
 
1263.6
 
1491.1
 
$
69,552
488
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #40U
 
FRIO 15B
 
1.0
 
0.9
 
39.6
 
964.8
 
33.8
 
824.1
 
1026.8
 
$
47,897
489
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 246 ACW #40L (BP-01)
 
FRIO 13
 
1.0
 
0.9
 
43.7
 
1286.4
 
37.4
 
1098.8
 
1323.0
 
$
61,710
526
 
PROVED UNDEVELOPED
 
RED FISH REEF
 
STATE TRACT 204 002 LOC
 
FRIO 15
 
0.1
 
0.0
 
21.6
 
2160.0
 
0.8
 
79.9
 
84.7
 
$
3,952
420
 
PROVED UNDEVELOPED
 
TRINITY BAY
 
TRINITY BAY ST UNIT #1 025A
 
F12 & F9
 
1.0
 
0.8
 
15.7
 
713.0
 
13.3
 
602.5
 
682.0
 
$
31,813
                                           
76471.3
 
$
50,000,000

 

--------------------------------------------------------------------------------


EXHIBIT E


Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.



ASSIGNMENT AND BILL OF SALE


STATE OF TEXAS
§
 
§
COUNTIES OF CHAMBERS
§
AND GALVESTON
§

 
In consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, and
subject to the other provisions in this Assignment, Masters Resources, L.L.C.,
and Masters Oil & Gas, L.L.C., each a Texas limited liability company having its
principal place of business at 9801 Westheimer, Suite 1070, Houston, Texas 77042
(collectively, “Assignor”), assigns to Tekoil & Gas Corporation, a Delaware
corporation having its principal place of business at 5036 Dr. Phillips Blvd.,
Suite 232, Orlando, Florida 32819 (“Assignee”), all of the interest of both
Assignor entities in and to the following:



·  
the oil, gas and mineral leases and other real property described on Exhibit A
attached to and made a part of this Assignment (the “Property”);




·  
all oil and gas wells, salt water disposal wells, injection wells and other
wells and pits located on or attributable to the Property (collectively the
“Wells”), including the Wells described on Exhibit B attached to and made a part
of this Assignment;




·  
all equipment, including without limitation the workover rig, vehicles, crew
boats, work barges and vessels listed on Exhibit B-1 which is attached to and
made a part of this Assignment, and all machinery, flowlines, roads, gathering
lines, pipelines, pole lines, appurtenances, materials, fixtures, improvements
and other personal property located on, used in the operation of or relating to
the production, treatment, sale or disposal of hydrocarbons, water or associated
substances produced from or attributable to the Property (collectively the
“Personal Property”);




·  
all hydrocarbons, including natural gas, casing head gas, drip gasoline, natural
gasoline, natural gas liquids, condensate products and crude oil, whether
gaseous or liquid, produced from or attributable to the Property or Wells on or
after the Effective Date, as defined below (collectively the “Hydrocarbons”);




·  
all contracts, instruments and orders relating to the Property, Wells, Personal
Property and Hydrocarbons (collectively the “Contracts”), including the
Contracts described on Exhibit C attached to and made a part of this Assignment;
and

 
1

--------------------------------------------------------------------------------


 

·  
all files, records, information and materials relating to the Property, Wells,
Personal Property, Hydrocarbons and Contracts owned by or in the possession of
Assignor which Assignor is not prohibited from transferring to Assignee by law
or existing contractual relationship (collectively the “Records”).



The Property, Wells, Personal Property, Hydrocarbons, Contracts and Records are
collectively referred to as the “Assets;” provided, however, that Assignor
reserves and there shall be excluded from this Assignment the following:



(A)  
The oil and gas properties more particularly described on the attached Schedule
1.2(A) which is attached to and made a part of this Assignment;




(B)  
all Personal Property owned by Masters Offshore, LLC, and its surface facilities
located in the vicinity of the Assets as depicted on the attached Schedule
1.2(B) which is attached to and made a part of this Assignment;




(C)  
all of Assignor’s reserve estimates, economic analyses, pricing forecasts, legal
opinions (other than those related to title to any of the Properties) and other
analyses relating to the Assets and all information relating to the Assets which
Assignor considers confidential or protected by attorney-client privilege;




(D)  
all rights and claims relating to the Assets, other than rights or claims in
connection with gas imbalances, arising, occurring or existing in favor of
Assignor prior to the Effective Date, including all contract rights, claims,
penalties, receivables, revenues, recoupment rights, recovery rights, accounting
adjustments, mispayments, erroneous payments, property damage claims, insurance
claims, indemnity claims, bond claims and condemnation claims;




(E)  
all corporate, financial and tax records of Assignor; provided, however, that
upon request, Assignee will be entitled to receive copies of all financial and
tax records which directly relate to the Assets and which are necessary for
Assignee’s ownership, administration or operation of the Assets;




(F)  
all claims of Assignor for refund of or loss carry forwards with respect to
production, windfall profit, severance, ad valorem, income, franchise and all
other taxes attributable to the Assets for all periods prior to the Effective
Date;




(G)  
all amounts due or payable to Assignor as adjustments or refunds under any
contract affecting the Assets for all periods prior to the Effective Date;




(H)  
all amounts due or payable to Assignor as adjustments to insurance premiums
related to the Assets for all periods prior to the Effective Date;




(I)  
all monies, proceeds, accruals, benefits, receipts, credits, income, revenues,
security or deposits attributable to the Assets prior to the Effective Date;

 
2

--------------------------------------------------------------------------------


 

(J)  
all of Assignor’s patents, trade secrets, copyrights, names, marks and logos;




(K)  
all computers, hardware, software and software licenses;




(L)  
all licensed raw or processed geophysical data and all interpretations of that
data which Assignor is prohibited from transferring to Assignee by law or
existing contractual relationship; and




(M)  
the overriding royalties reserved by Assignor as part of the consideration for
the sale contemplated in this Assignment, as set forth below, and all overriding
royalties held by individuals associated with Assignor as of the Effective Date.



This Assignment from Assignor to Assignee is expressly made subject to the
following ("Existing Burdens"):



a)
a proportionate part of the covenants, provisions, royalties and terms of the
leases included in the Assets;




 
b)
the terms and conditions of all existing orders, rules and regulations and
ordinances of federal, state and other governmental agencies having
jurisdiction;




c)
a proportionate part of all overriding royalty interests, restrictions,
exceptions, reservations, burdens, encumbrances, conditions, limitations,
interests, instruments, agreements and other matters, if any, which are of
record in the state and county above named and which burden or affect the
properties, rights or interests herein assigned;




 
(d)
the prior reservation in or conveyance to Assignor, or others as directed by
Assignor, of an overriding royalty interest in the production from or allocable
to each of the Leases equal to six percent (6%) of 8/8ths of the oil, gas,
distillate, condensate, casinghead gas and other liquid and vaporous
hydrocarbons (collectively, "Hydrocarbons"), produced and saved or produced and
allocable to and sold from any of the Leases under the terms of any of the
Leases, as more particularly provided in the assignment or assignments of the
overriding royalties to Assignor or its assignees.



TO HAVE AND TO HOLD, all and singular, the Assets unto Assignee and Assignee's
successors in title and assigns forever. This Assignment is made without
warranty of any kind, either express or implied. The reference herein to the
Existing Burdens is for the purposes of protecting Assignor on Assignor's
warranties, and shall not create, nor constitute a recognition of, any rights in
third parties. This Assignment, in respect of the Personal Property,
Hydrocarbons, Contracts and Records, is made without warranty or covenants,
express or implied, and, in respect of the Personal Property, the IMPLIED
WARRANTY OF MERCHANTABILITY AND THE IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE ARE HEREBY EXPRESSLY NEGATED. This Assignment is made with full
substitution and subrogation of Assignee in and to all covenants, indemnities,
representations and warranties by others heretofore given or made with respect
to the Subject Properties or any part thereof.


3

--------------------------------------------------------------------------------


 
The term "oil, gas and mineral lease" as used in this Assignment and in Exhibit
A hereto includes in addition to oil, gas and mineral leases, oil and gas
leases, oil, gas and sulphur leases, other mineral leases, co-lessor's
agreements, lease ratifications and extensions and subleases of any of the
foregoing, as appropriate.


All of the terms, provisions, covenants and agreements herein contained shall
extend to and be binding upon the parties hereto, and their respective
successors in title and assigns.


Assignor agrees to execute, to acknowledge and to deliver to Assignee any
additional instruments, notices, division orders, transfer orders and other
documents and to do any other acts and things which may be necessary to more
fully and effectively assign and convey to Assignee and Assignee's successors in
title and assigns the Properties intended to be assigned hereby.


This Assignment is effective October 1, 2006, at 12:00 a.m. Central Standard
Time (the “Effective Date”), and is subject to the following provisions:



1.  
No Warranties or Representations. Assignor makes no warranty or representation
of any kind as to the accuracy or completeness of any data, information or
material furnished to Assignee in connection with the Assets, the quality or
quantity of hydrocarbon reserves attributable to the Assets or the ability of
the Assets to produce hydrocarbons. Assignee has inspected the Assets and is
satisfied with their physical and environmental condition, both surface and
subsurface. Assignee accepts the Assets in an “As Is, Where Is” condition.




2.  
Assumption of Duties and Obligations. As of the Effective Date, Assignee will
assume all duties and obligations of Assignor with respect to the Assets,
including any request or order to plug, re-plug or abandon any Well, remove any
Well or appurtenance, or take any clean-up or remediation action with respect to
the Assets.




3.  
Indemnity. Assignee will indemnify Assignor and hold Assignor harmless for all
expenses, settlements, judgments, court costs, interest and attorney’s fees
incurred as a result of any litigation or threat of litigation relating to this
Assignment, the Assets or any prior or future operations on, of or with respect
to the Assets.




4.  
Taxes / Fees. Assignee will pay all transactional taxes, including sales, use,
lease and ad valorem taxes, and all recording fees due as a result of this
Assignment.




5.  
Other Agreements. This Assignment is made subject to the Purchase and Sale
Agreement, between Assignor and Assignee, dated October  __, 2006.

 
4

--------------------------------------------------------------------------------


 

6.  
Effect of Assignment and Bill of Sale. This Assignment shall be binding upon the
parties as well as their respective successors and assigns.

 
Signed: November __, 2006.
 
ASSIGNOR:


MASTERS RESOURCES, L.L.C. 
     
MASTERS OIL & GAS, L.L.C.
                    By:     By:    

--------------------------------------------------------------------------------

Name: Richard H. Lee
Title: Managing Member
   

--------------------------------------------------------------------------------

Name: Richard H. Lee
Title: Managing Member
 
 
     

 

ASSIGNEE:               TEKOIL & GAS CORPORATION                       By:      
 

--------------------------------------------------------------------------------

Name: Mark Western  
Title: Chairman and CEO
                         
THE STATE OF TEXAS             
                            
COUNTY OF HARRIS                    
§
§
§
   

 
This instrument was acknowledged before me this __ day of October, 2006, by
Richard H. Lee, Managing Member of each of Masters Resources, L.L.C., and of
Masters Oil & Gas, L.L.C., each a Texas limited liability company.

      [Stamp]     
   
   
        

--------------------------------------------------------------------------------

Notary Public in and for the State of Texas
   
THE STATE OF TEXAS                                                    
 
COUNTY OF HARRIS                                                        
§
§
§

 
This instrument was acknowledged before me this _  day of October, 2006, by Mark
Western, Chairman and CEO of Tekoil & Gas Corporation, a Delaware corporation.

          [Seal]
   
   
          

--------------------------------------------------------------------------------

Notary Public in and for the State of Texas    



5

--------------------------------------------------------------------------------


 
Schedule 1.1 (C)



Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 from Masters Resources LLC and Masters Oil & Gas LLC, as Sellers
and Tekoil &Gas Corporation, as Buyer



PERSONAL PROPERTY
(OWNED)


Equipment/Vessel
 
ID No.
 
Location
 
Year Built
 
Length
 
Depth
 
Width
                         
Masters Rig #1
(Slotted Key Way Barge
 
No Hull #
     
2005
 
200’
 
3’
 
53’
                         
Generator
 
Inline 6 Cyl Detroit 200 HP
                                             
Generator
 
Kubota 2 Cyl 20 HP
                                             
Rig
 
12V 71 Detroit 450 HP
                                             
Pump
 
8V 71 Detroit 300 HP
                                             
Mixing Pump
 
Inline 4 Cyl CAT 100 HP
                                             
Blending Pump
 
Inline 4 CYl Deutz 50 HP
                                             
Manitowoc (30 ton) Crane
 
Inline 4 Cycl Detroit 150 HP
                                             
Miss Tracy
 
LAFCO1224
 
Oak Island
 
1974
 
29’
 
3”
 
10”
                         
Miss Susie
 
JBC19893G495
     
1994
 
18’
 
1”
 
6”
                         
Miss Rhea
 
1138953
 
Oak Island
 
1972
 
39’
 
6.5”
 
14”
                         
Airboat
 
MPH00196B494
 
Oak Island
 
1994
 
15’
 
0
 
8”
                         
Kabota Tractor 8200
     
Pt. Barrow
                                         
Kabota Tractor B21
     
Goat Island
                                         
Welding Machines (2)
     
Oak Island
                                         
Air Compressors (2)
     
Oak Island
                                         
1998 Chevrolet S-10 Pickup Truck
 
1GCCS14XXW8213584
 
Pt. Barrow
                                         
2006 Ford F150 Pickup Truck
 
1FTPW145X6KB15212
 
Pt. Barrow
                                         
2006 Ford F350 Pickup Truck
 
1FTWW31P96ED61003
 
Pt. Barrow
                                         
Cat 398 -
Engine G398 A-51
Compressor Chicago Pneumatiac Size 6FE Frame
 
73B1282P
82210PPNt1000
 
 
 
A-Lease
               




--------------------------------------------------------------------------------


 
Schedule 1.1 (C)



Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 from Masters Resources LLC and Masters Oil & Gas LLC, as Sellers
and Tekoil &Gas Corporation, as Buyer



PERSONAL PROPERTY
(LEASED)



Equipment/Vessel
 
Location.
 
Lessor/Term
 
Year Built
 
Length
 
Depth
 
Width
                         
Taylor Forklift
 
Oak Island
 
Paul’s Rentals
(monthly)
                                         
Cat. Forklift
 
Oak Island
 
Paul’s Rentals
(monthly)
                                         
Roanoke Forklift
 
Pt. Barrow
 
Paul’s Rentals
(monthly)
                                         
Carry Deck Crane
 
Pt. Barrow
 
Paul’s Rentals
(Monthly)
                                         
Mahindra Tractor
 
Pt. Barrow
 
Paul’s Rentals
(Monthly)
                                         
Case Tractor
 
Pt. Barrow
 
Paul’s Rentals
(Monthly)
                                         
Masters Meteor (Crew Boat)
 
Oak Island
 
Marine Transportation
(Monthly)
 
2004
 
27’
 
48”
 
10”
                         
M/V Carp (Crew Boat)
 
Oak Island
 
Marine Transportation
(Monthly)
 
1984
 
29’
 
48”
 
10”
                         
Audrey (Crew Boat)
 
Oak Island
 
Marine Transportation
(Monthly)
 
1971
 
28’
 
2’
 
10’4”
                         
Who Dat
 
Oak
Island
 
Marine
Transportation
(Monthly)
 
1970
 
28’
 
10.8’
 
3’
                         
Houma II
 
Oak
Island
 
CWR Rental
(Monthly)
 
1995
 
32’
 
10.3’
 
.5’
                         
Tiger II (Tug Boat)
 
Oak Island
 
Marine Towing & Salvage
(Monthly)
                                         
Barge #1
 
Oak Island
 
Marine Towing & Salvage
(Monthly)
                                         
American Crane
 
Oak Island
 
Marine Towing & Salvage
(Monthly)
                                         
F-250 (Land Gauger)
 
Pt. Barrow
 
Enterprise
(Monthly)
                                         
Cat 3516 Compressor
 
F-Lease
 
Universal
(Monthly)
                                         
Waukashau 3521
 
C-Lease
 
Hanover
(Monthly)
                                         
Waukashau 7042
 
Aggie Junction
 
JW Operating
(Monthly)
                                         
Cat 3516
 
Aggie Junction
 
JW Operating
(Monthly)
                                         
Waukashau F18
 
Goat Island
 
Hanover
(Monthly)
               

 

--------------------------------------------------------------------------------


 
Cat Compressor
 
Monroe City
 
Delta Compression
(Monthly)
                                         
30’ Gooseneck
     
Monthly
                                         
6 HP 33 Gallon Electric Air Compressor
     
Monthly
                                         
50 KW Generator Greenpower Canopy
     
Monthly
                                         
16’ Trailer
     
Paul’s Rentals
(Monthly)
                                         
21’ Trailer
     
Paul’s Rentals
(Monthly)
                                         
Bushhog 10’
     
Monthly
                                         
Case backhoe-580 SuperL
     
Paul’s Rentals
(Monthly)
                                         
1979 Galion 15 ton crane
     
Monthly
                                         
5000 lb warehouse forklift
     
Paul’s Rentals
(Monthly)
                                         
3” Pump
     
Paul’s Rentals
(Monthly)
                                         
2.5 Power Swivel
     
Monthly
                                         




--------------------------------------------------------------------------------


 
sch1-2a photo [sch1-2a.jpg]
 

--------------------------------------------------------------------------------


Schedule 1.2 (B)



Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 from Masters Resources LLC and Masters Oil & Gas LLC,
as Sellers and Tekoil &Gas Corporation, as Buyer


EXCLUDED ASSETS OWNED BY MASTERS OFFSHORE LLC


Equipment/Vessel
 
ID No.
 
Location
 
Year Built
 
Length
 
Depth
 
Width
                         
Miss Georgia
 
1115314
     
1976
 
32’
 
6”
 
12”
Bad Dog
         
1952
 
43’
 
6.1”
 
12.3”
Opportunity (Jackup)
         
1978
 
63’
 
4.8”
 
24.1”
Welding Machines (7)
                       
Barge #2
 
Marine Towing & Salvage (Monthly)
 
Oak Island
               




--------------------------------------------------------------------------------


Schedule 3.1(G) – Litigation


Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.


The following is a schedule of pending litigation in which Masters is a named
party:



1.  
Jiva International, Inc. v. Ashi Energy Services LLC, Cause No 221687, pending
in the 151st Judicial District Court of Harris County, Texas.

 

2.  
William Dehnert, Jr., et al. v. Erskine Energy LLC, et al.; Cause No.
06-5-8992-CV, in the 135th Judicial District Court of Goliad County, Texas.

 

--------------------------------------------------------------------------------


Schedule 3.1(H)
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.


N Point Bolivar
     
LC-103-0005
Exploration Agrmt & JOA dtd 12/21/04 btwn Masters Resources LLC & Erskine Energy
LLC
   
LC-103-0014
Barge Dock & Surface Use Agrmt dtd eff 9/22/06 btwn Masters Resources LLC, St.
Mary Land & Expl Co. & Erskine Energy Partners II LP LLC covering barge dock
facility at Goat Island, ST 342 (Expires 9/22/2011)
   
GC-103-0008
Production Handling Agrmt dtd October 11, 2006 btwn St. Mary Land & Expl Co &
Masters Resources LLC (ST 342)
   
Dorado
     
LC-110-0001
E/A & JOA dtd 4/21/05 btwn Davis Petroleum Corp. & Masters Resources LLC
covering ST 113/132/133/203
   
LC-110-0004
JOA dtd 6/1/06 btwn Davis Petroleum Corp & Masters Resources LLC covering ST 204
Unit
   
Fishers Reef
     
LC-101-0016
Exploration Agreement & JOA dtd 1/31/05 btwn Masters Resources LLC & Erskine
Energy Partners LP & Erskine Energy LLC covering State Tract 2-3A Unit (M-96828
& M-96829)
   
LC-101-0023
Exploration Agreement dtd 2/23/05 btwn Masters Resources LLC & Erskine Energy
Partners, LP & Erskine Energy LLC Covering State Tract 6-7A
   
LC-101-0024
Exploration Agreement & O/A dtd 6/30/05 btwn Masters Resources LLC & Masters Oil
& Gas LLC & Erskine Energy Partners LP, Erskine Energy LLC covering State Tract
5-8A
 
Letter Agreement dtd 6/20/05 btwn Masters Resources LLC & Palace Exploration Co.
etal
 
Letter Agreement dtd 7/11/05 btwn Masters Resources LLC, Erskine Energy Partners
etal & Palace Exploration Co.
   
GC-101-0003
Gas Transportation Contract dated 5/22/06 between Masters Resources LLC and
Erskine Energy Partners II LP(ST 5-8A #1, #2, ST 6-7A #1 wells)
   
GC-101-0004
Crude Oil Gathering Contract dated 5/22/06 between Masters Resources LLC and
Erskine Energy Partners II LP(ST 5-8A #1, #2, ST 6-7A #1 wells)
   
Red Fish Reef
     
LC-102-0002
Term Acreage Agreement dtd 4/19/01 btwn Masters
 
Resources LLC & Alcorn-Texana Resources etal






--------------------------------------------------------------------------------




Schedule 3.1(H)
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.


Subject to Participation and Farmout Agreement dated 3/6/00 between Vintage
Petroleum Inc. and Davis Petroleum Corp.


Subject to JOA dated 6/20/00 between Vintage Petroleum Inc., Palace Exploration
Co., Davis Petroleum Corp., Andex Resources LLC covering land within Pooled Unit
for State Tract 1-4A No. 1 well (State Tract 1-4A No. 1 well).


Subject to JOA dated 3/6/00 between Vintage Petroleum Inc., Palace Exploration
Co., Davis Petroleum Corp., and Andex Resources LLC covering lands within the
Pooled Unit for State Tract 46 No. 1 (State Tract 46 No. 1 well).


Subject to JOA dated 9/1/00 between Vintage Petroleum Inc., Davis Petroleum
Corp., Andex Resources LLC covering 250 acres within that portion of State Tract
9-12B, limited from the surface of the ground down to the stratigraphic
equivalent of the total depth drilled in the Initial Test, except the Unitized
formations established by Unit Agreement for the Fishers Reef Field Unit No. 1
but including any wellbore interest earned therein, as more specifically
identified and defined in those certain Participation Farmout Agreements, as
amended, between Vintage and each of the other parties (State Tract 9-12B #1
well).


Subject to JOA dated 1/6/98 between Vintage Petroleum Inc. (50%) and EEX
Corporation (50%) covering all land located on State Tract 6-7A: SW (State Tract
6-7A well)


Subject to call on oil and gas production in Assignment and Bill of Sale dated
5/1/91 and recorded under File No. 91 146 152 from Exxon Corporation to Vintage
Petroleum Inc. whereby Exxon Corporation reserves a preferential right to
purchase oil and gas for a term of 21 years from assignment date.


CEDAR POINT/HEMATITE FIELD


Subject to the certain Operating Agreement dated 2/15/99 by and between Vintage
Petroleum Inc. and MCNIC O & G Properties, Inc., Carrizo O&G Inc., Century
Offshore Management Corp. and Yuma Exploration and Production Company, Inc.


Subject to that certain Participation Agreement by and between Yuma Exploration
and Production Company, Inc., Vintage Petroleum Inc., Carrizo Oil & Gas Inc. and
MCNIC Oil & Gas Properties, Inc. dated 4/6/98.


POINT BARROW FACILITY


Subject to Saltwater Disposal Agreement dated 10/01/01 between Vintage Petroleum
Inc. and Masters Resources LLC whereby Vintage will accept Masters’ water
produced from Masters’ wells located in the Trinity Bay Field, Chambers Co., TX
for disposal in its Point Barrow saltwater disposal facility located on the
Point Barrow Facility so long as excess capacity in the Facility exists over and
above that required by Vintage’s operations.


Subject to all easements, rights of way, surface leases and all similar grants
of surface use affecting this land whether recorded or unrecorded in addition to
those specifically described in Deed and Bill of Sale dated 5/31/91 between
Exxon Corporation, Grantor and Vintage Petroleum Inc., Grantee recorded under
File No. 91 146 205, Chambers Co., TX.


Subject to call on oil and gas production in Assignment and Bill of Sale dated
5/1/91 and recorded under File No. 91 146 152 from Exxon Corporation to Vintage
Petroleum Inc. whereby Exxon Corporation reserves a preferential right to
purchase oil and gas for a term of 21 years from assignment date.
 

--------------------------------------------------------------------------------




Schedule 3.1(H)
Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.


GAS CONTRACTS


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement, as amended,
dated 5/1/00 by and between Vintage Petroleum Inc., as Shipper, and Vintage
Pipeline Inc., as Operator.


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement, as amended,
dated 9/1/00 by and between Davis Petroleum Corp., as Shipper, and Vintage
Pipeline Inc. as operator.


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement, as amended,
dated 9/1/00 by and between Andex Resources LLC, as Shipper, and Vintage
Pipeline, Inc. as Operator.


Gas and Crude Oil Gathering, Dehydration and Delivery Agreement dated 10/1/02 by
and between EEX Corporation, as Shipper, and Vintage Pipeline Inc. as Operator.
 

--------------------------------------------------------------------------------


 
Schedule 3.1(I)
Preferential rights to purchase


Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.
 
None.
 

--------------------------------------------------------------------------------


 
Schedule 3.1(J)


Burdens on production created by Masters


Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.



Except for overriding royalties heretofore conveyed to the principals or
employees of Masters, which are all of public record, and except for the
overriding royalty consideration contemplated in the Purchase and Sale Agreement
referenced in the caption above, none.
 

--------------------------------------------------------------------------------


 
Schedule 3.1(M)


Environmental claims


Attached to and made a part of Purchase and Sale Agreement dated effective
October 1, 2006 by and between Masters Resources LLC and Masters Oil & Gas, LLC,
as Seller, and Tekoil & Gas Corporation, as Buyer.


None.
 

--------------------------------------------------------------------------------

